Exhibit 10.45
 
EXECUTION COPY

 
FIFTH
AMENDED AND RESTATED
CREDIT AGREEMENT
 
dated as of June 29, 2006
 
by and among
 
NOVAMED, INC.
 
as the Borrower,
 
CERTAIN COMMERCIAL LENDING INSTITUTIONS,
 
as the Lenders,
 
and
 
NATIONAL CITY BANK OF THE MIDWEST,
as the Agent for the Lenders
 
with
 
LASALLE BANK NATIONAL ASSOCIATION, as Documentation Agent



--------------------------------------------------------------------------------


 
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS FIFTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 29, 2006, by
and among NOVAMED, INC., a Delaware corporation (the “Borrower”), the various
financial institutions from time to time party hereto (collectively, the
“Lenders”), NATIONAL CITY BANK OF THE MIDWEST, as agent (the “Agent”) for the
Lenders and LASALLE BANK NATIONAL ASSOCIATION, as Documentation Agent;
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the Lenders and the Agent entered into that certain
Credit Agreement dated as of June 28, 2000 (the “Original Credit Agreement”)
which Original Credit Agreement was amended and restated as of August 29, 2001
pursuant to an Amended and Restated Credit Agreement, was again amended and
restated as of October 23, 2001 pursuant to that certain Second Amended and
Restated Credit Agreement, was again amended and restated as of June 26, 2003
and was again amended and restated as of October 15, 2004 (the "Fourth Amended
and Restated Credit Agreement");and
 
WHEREAS, the Borrower has requested that the Lenders and the Agent amend and
restate the Fourth Amended and Restated Credit Agreement; and
 
WHEREAS, the Lenders are willing, on the terms and subject to the conditions
hereinafter set forth (including Article V), to amend and restate the Fourth
Amended and Restated Credit Agreement; and
 
WHEREAS, the proceeds of the Loans hereunder will be used for general corporate
purposes and working capital purposes of the Borrower and its Subsidiaries and
to finance Permitted Acquisitions by the Borrower.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I  
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.1   Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, except
where the context otherwise requires, have the following meanings (such meanings
to be equally applicable to the singular and plural forms thereof).
 
"Affected Lender" is defined in Section 4.12.
 

--------------------------------------------------------------------------------


“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan). A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power
 
(a) to vote 10% or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general
partners; or
 
(b) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.
 
“Agent” means National City Bank of The Midwest.
 
“Agreed EBITDA FORM” is defined in Schedule 2.
 
“Agreement” means, on any date, this Fifth Amended and Restated Credit Agreement
as originally in effect on the Fifth Amended and Restated Effective Date and as
thereafter from time to time amended, supplemented, amended and restated, or
otherwise modified and in effect on such date.
 
“ASC Facility” means an ambulatory surgery center, surgical facility or other
form of outpatient surgical treatment center (including, without limitation,
vision correction or laser vision correction center), or any business primarily
in the business of owning, operating and/or managing one or more thereof.
 
"ASC Startup" means any capital expenditure or other amount expended the
Borrower or any other Credit Party in an ASC Facility which capital expenditure
would not by definition constitute an Investment or Permitted Acquisition
hereunder.
 
“ASC Subsidiary” means a Subsidiary of the Borrower that is primarily engaged in
the business of being an ASC Facility.
 
“ASC Subsidiary Capital Event” means the purchase by the Borrower or a
Wholly-Owned Subsidiary of the Borrower of all or a portion of the equity
interests in a Non-Wholly-Owned ASC Subsidiary or Controlled Minority ASC Entity
or the redemption by a Non-Wholly-Owned ASC Subsidiary or Minority ASC
Subsidiary of the Borrower of all or a portion of the equity interests in such
Non-Wholly-Owned ASC Subsidiary or Minority ASC Entity, as applicable.
 
“Asset Disposition” means any sale, transfer or other disposition of any
property of the Borrower or any Subsidiary in a single transaction or in a
series of related transactions (other than the sale of inventory and of
equipment that is obsolete, worn-out or no longer useable by the Borrower or any
of its Subsidiaries, in each case in the ordinary course of business and
Permitted Equity Ownership Sales).
 
“Assignee Lender” is defined in Section 10.11.1.
 
2

--------------------------------------------------------------------------------


“Authorized Officer” means, relative to any Credit Party, those of its officers
whose signatures and incumbency shall have been certified to the Agent and the
Lenders pursuant to Section 5.1.1.
 
"Available Revolving Commitment": means at any time, an amount equal to the
excess, if any, of (a) the Revolving Commitment Amount then in effect over (b)
the sum of all Revolving Extensions of Credit then outstanding.
 
“Base Rate” means, on any date and with respect to all Base Rate Loans, a
fluctuating rate of interest per annum equal to the higher of (i) the rate of
interest most recently announced by the Agent as its prime rate of interest or
(ii) 0.50% per annum above the Federal Funds Effective Rate. The Base Rate is
not necessarily intended to be the lowest rate of interest determined by the
Agent in connection with extensions of credit. Changes in the rate of interest
on that portion of any Loans maintained as Base Rate Loans will take effect
simultaneously with each change in the Base Rate. The Agent will give notice
promptly to the Borrower and the Lenders of changes in the Base Rate.
 
“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Base Rate.
 
“Borrower” is defined in the preamble.
 
“Borrower Pledge Agreement” means the Pledge Agreement executed and delivered by
the Borrower pursuant to Section 5.1.5, substantially in the form of Exhibit F-1
hereto, as amended, supplemented, restated or otherwise modified from time to
time.
 
“Borrower Security Agreement” means the Security Agreement executed and
delivered pursuant to Section 5.1.6, substantially in the form of Exhibit G-1
hereto, as amended, supplemented, restated or otherwise modified from time to
time.
 
“Borrowing” means the Loans of the same type and, in the case of LIBO Rate
Loans, having the same Interest Period made by all Lenders on the same Business
Day and pursuant to the same Borrowing Request in accordance with Section 2.1.
 
“Borrowing Request” means a loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit B
hereto.
 
“Business Day” means  
 
(a) any day which is neither a Saturday or Sunday nor a legal holiday on which
banks are authorized or required to be closed in Chicago, Illinois; and
 
(b) relative to the making, continuing, prepaying or repaying of any LIBO Rate
Loans, any day on which dealings in Dollars are carried on in the London
interbank market.
 
3

--------------------------------------------------------------------------------


“Capital Expenditures” means, for any period, the aggregate amount of all
expenditures of the Borrower and its Subsidiaries for fixed or capital assets
made during such period which, in accordance with GAAP, would be classified as
capital expenditures.
 
“Capitalized Lease Liabilities” means all monetary obligations of any Credit
Party under any leasing or similar arrangement which, in accordance with GAAP,
would be classified as capitalized leases, and, for purposes of this Agreement
and each other Loan Document, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP, and the stated
maturity thereof shall be the date of the last payment of rent or any other
amount due under such lease prior to the first date upon which such lease may be
terminated by the lessee without payment of a penalty.
 
“Cash Equivalent Investment” means, at any time:
 
(a) any evidence of Indebtedness, maturing not more than eighteen months after
such time, issued or guaranteed by the United States Government;
 
(b) commercial paper, maturing not more than nine months from the date of issue,
which is issued by:
 
(i) a corporation (other than an Affiliate of any Credit Party) organized under
the laws of any state of the United States or of the District of Columbia and
rated A-l by Standard & Poor’s Corporation or P-l by Moody’s Investors Service,
Inc., or
 
(ii) any Lender (or its holding company);
 
(c) any certificate of deposit or bankers acceptance, maturing not more than one
year after such time, which is issued by either:
 
(i) a commercial banking institution that is a member of the Federal Reserve
System and has a combined capital and surplus and undivided profits of not less
than $500,000,000, or
 
(ii) any Lender; or
 
(d) any repurchase agreement entered into with any Lender (or other commercial
banking institution of the stature referred to in clause (c)(i)) which:
 
(i) is secured by a fully perfected security interest in any obligation of the
type described in any of clauses (a) through (c); and
 
(ii) has a market value at the time such repurchase agreement is entered into of
not less than 100% of the repurchase obligation of such Lender (or other
commercial banking institution) thereunder.


“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
 
4

--------------------------------------------------------------------------------


“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.
 
“Change of Control” means (a) any Person or any two or more Persons acting in
concert (in any such case, excluding the Original Closing Date Stockholders and
their Affiliates) acquiring beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Exchange Act),
directly or indirectly, of capital stock (or other securities convertible into
such capital stock) of the Borrower representing 35% or more of the combined
voting power of all capital stock of the Borrower entitled to vote in the
election of directors, or (b) during any period of 12 consecutive calendar
months, the ceasing of those individuals (the “Continuing Directors”) who (i)
were directors of the Borrower, on the first day of each such period or (ii)
subsequently became directors of the Borrower, and whose initial election or
initial nomination for election subsequent to that date was approved either by
(A) a majority of the Continuing Directors then on the board of directors of the
Borrower or (B) the shareholders who, in accordance with the provisions of the
Articles of Incorporation of the Borrower, are entitled to elect such director,
to constitute a majority of the board of directors of the Borrower.
 
“CMS” shall mean the Centers for Medicare and Medicaid Services and any
successor thereto.
 
“Code” means the Internal Revenue Code of 1986, and regulations promulgated
thereunder.
 
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Credit Party in or upon which a Lien now
or hereafter exists in favor of the Agent on behalf of the Lenders, whether
under this Agreement, Collateral Document or under any other documents executed
by any such Credit Party and delivered to the Agent.
 
“Collateral Documents” means, collectively, (a) the Borrower Security Agreement,
the Guarantor Security Agreement, the Guaranty, the Borrower Pledge Agreement,
the Guarantor Pledge Agreement, the Reaffirmation of Collateral Documents, the
Intellectual Property Assignments and all other security agreements, pledge
agreements, assignments, guarantees and other similar agreements between a
Credit Party and the Agent for the benefit of the Lenders now or hereafter
delivered to the Lenders or the Agent pursuant to or in connection with the
transactions contemplated hereby, and all financing statements (or comparable
documents now or hereafter filed in accordance with the Uniform Commercial Code
or comparable law) against a Credit Party as debtor in favor of the Agent, for
the benefit of the Lenders, as secured party and (b) any amendments,
restatements, supplements, modifications, renewals, replacements,
consolidations, substitutions and extensions of any of the foregoing.
 
“Consideration” means with respect to any Permitted Acquisition, the aggregate
of (i) the cash paid by the Borrower or any of its Subsidiaries, directly or
indirectly, to the seller in connection therewith, (ii) the Indebtedness
incurred or assumed by the Borrower or any of its Subsidiaries (including,
without limitation, Indebtedness of a person becoming a Credit Party in
connection with a Permitted Acquisition, which Indebtedness continues to exist
following the consummation of such Permitted Acquisition), whether in favor of
the seller or otherwise and whether fixed or contingent, in connection
therewith, (iii) any guaranty given or incurred by the Borrower or any of its
Subsidiaries in connection therewith, (iv) the fair market value of any equity
issued by the Borrower, in connection therewith, and (v) any other consideration
given or obligation incurred by the Borrower or any of its Subsidiaries in
connection therewith; provided, however, that the amount of any deferred
earn-out payments to any seller not required by GAAP to be reflected as a
liability on the consolidated balance sheet of the Borrower as of the date of
consummation of such Permitted Acquisition shall be excluded from the
determination under clauses (i) through (v) of this definition.
 
5

--------------------------------------------------------------------------------


"Consolidated Interest Expenses" means, for any period, the total interest
expense (including that attributable to capital leases) of the Borrower and its
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and unused line fees but excluding any of the
foregoing to the extent it constitutes a non-cash item.
 
“Contingent Liability” means any agreement, undertaking or arrangement which
would be reflected in a footnote to a balance sheet as a contingent liability in
accordance with GAAP.
 
“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the Borrower,
substantially in the form of Exhibit C hereto.
 
“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.
 
"Controlled Minority ASC Entity" means, as of any date of determination, any
Minority ASC Entity in which the Borrower or any Credit Party as of such date
has operational control over the day to day business decisions of such Minority
ASC Entity including, without limitation, veto power over the disposition of the
assets of such Minority ASC Entity and operational control over the disbursement
of funds held by such Minority ASC Entity.
 
“Credit Party” means the Borrower and any Subsidiary of the Borrower party to a
Loan Document.
 
“Default” means any condition, occurrence or event which, after notice or lapse
of time or both, would constitute an Event of Default.
 
“Dollar” and the sign “$” mean lawful money of the United States.
 
“Domestic Office” means, relative to any Lender, the office of such Lender
designated as such below its signature hereto or designated in the Lender
Assignment Agreement or such other office of a Lender (or any successor or
assign of such Lender) within the United States as may be designated from time
to time by notice from such Lender, as the case may be, to each other Person
party hereto. A Lender may have separate Domestic Offices for purposes of
making, maintaining or continuing, as the case may be, Base Rate Loans.
 
6

--------------------------------------------------------------------------------


“EBITDA” means, for any applicable computation period, the Borrower’s Net Income
on a consolidated basis from all continuing operations, plus (a) income and
franchise taxes paid or accrued during such period, (b) interest expenses paid
or accrued during such period, (c) amortization and depreciation deducted in
determining Net Income for such period, (d) up to $2.0 million over the four
consecutive quarters comprising the computation period for documented tax refund
receipts and/or deferred taxes as set forth in Borrower’s consolidated
statements of cash flows, and (e) non-cash expenses for capital stock-based
compensation related to capital stock-based compensation plans that do not
represent a cash item in any future period. For the purpose of determining
compliance with Section 7.2.4(b), (c) and (d), “EBITDA” shall be as adjusted
pursuant to the formula described in Schedule 2.
 
"Effective Maturity Date" is defined in Section 3.1.3.
 
“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and guidelines (including consent
decrees and administrative orders) relating to public health and safety and
protection of the environment.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time. References to sections
of ERISA also refer to any successor sections.
 
“Event of Default” is defined in Section 8.1.
 
"Extension Effective Date" is defined in Section 3.1.3.
 
"Extension Response Date" is defined in Section 3.1.3.
 
"Extension Request" is defined in Section 3.1.3.
 
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by Agent from three Federal
funds brokers of recognized standing selected by the Agent in its sole
discretion.
 
“Fiscal Quarter” means any quarter of a Fiscal Year.
 
“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g. the “2006 Fiscal Year”) refer to the Fiscal Year ending on
the December 31 occurring during such calendar year.
 
7

--------------------------------------------------------------------------------


"Fixed Charges" means, with respect to the Borrower and its Subsidiaries on a
consolidated basis, as of any date of determination, (a) Consolidated Interest
Expenses for the period of four fiscal quarters ending on the date of
determination plus (b) scheduled principal payments on Indebtedness required to
be made in such period plus (c) rent expenses incurred by the Borrower and its
Subsidiaries.
 
"Fifth Amended and Restated Effective Date" has the meaning assigned to it in
Section 5.3.
 
"Fourth Amended and Restated Credit Agreement" has the meaning given to it in
the Recitals.
 
“Fraud and Abuse Laws” means the federal Anti-kickback Statute, Section 1128B(b)
of the Social Security Act, 42 U.S.C. Section 1320a-7b(b) (the “Anti-kickback
Statue”), the federal Self-Referral Prohibition, Section 1877 of the Social
Security Act, 42 U.S.C. Section 1395nn (“Stark II”), the federal False Claims
Act, 31 U.S.C. Section 3729 et seq. (“False Claims Act”), and the federal civil
monetary penalties act, Section 1128A of the Social Security Act, 42 U.S.C.
Section 1320a-7a (“CMPA”), each as from time to time amended; any successor
statute(s) thereto; all rules and regulations promulgated thereunder; other
similar federal and state laws and regulations; and, all other federal or state
laws concerning illegal remuneration, referral of patients, kickbacks, fee
splitting, reassignment of claims, and false or fraudulent billing for medical
items or services.
 
“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
 
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
 
“Guarantor” means each Person party to a Guaranty.
 
“Guarantor Pledge Agreement” means the Pledge Agreement substantially in the
form of Exhibit F-2 hereto, as amended, supplemented, restated or otherwise
modified from time to time.
 
“Guarantor Security Agreement” means the Security Agreement substantially in the
form of Exhibit G-2 hereto, as amended, supplemented, restated or otherwise
modified from time to time.
 
“Guaranty” means, collectively, the Guaranty substantially in the form of
Exhibit E hereto, as amended, supplemented, restated or otherwise modified from
time to time.
 
8

--------------------------------------------------------------------------------


“Hazardous Material” means
 
(a) any “hazardous substance”, as defined by CERCLA;
 
(b) any “hazardous waste”, as defined by the Resource Conservation and Recovery
Act, as amended;
 
(c) any petroleum product; or
 
(d) any pollutant or contaminant or hazardous, dangerous or toxic chemical,
material or substance within the meaning of any other applicable federal, state
or local law, regulation, ordinance or requirement (including consent decrees
and administrative orders) relating to or imposing liability or standards of
conduct concerning any medical, hazardous, toxic or dangerous waste, substance
or material, all as amended or hereafter amended.
 
“Hedging Agreements” means any Interest Rate Agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging agreement, provided that such
agreement is not entered into for speculative purposes, is entered into with the
Agent or a Lender.
 
“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.
 
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996
and its implementing administrative simplification regulations, specifically,
the “Standards for Electronic Transactions,” 65 Fed. Reg. 50,312 (Aug. 17,
2000); “Standards for Privacy of Individually Identifiable Health Information,”
65 Fed. Reg. 82,462 (Dec. 28, 2000), modified at 67 Fed. Reg. 53,182 (Aug. 14,
2002); and the “Security Standards,” 68 Fed. Reg. 8334 (Feb. 20, 2003), each as
from time to time amended.
 
“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of any Credit
Party, any qualification or exception to such opinion or certification:
 
(a) which is of a “going concern” or similar nature;
 
(b) which relates to the limited scope of examination of matters relevant to
such financial statement; or
 
(c) which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause such Credit Party
to be in default of any of its obligations under Section 7.2.4.
 
“including” means including without limiting the generality of any description
preceding such term, and, for purposes of this Agreement and each other Loan
Document, the parties hereto agree that the rule of ejusdem generis shall not be
applicable to limit a general statement, which is followed by or referable to an
enumeration of specific matters, to matters similar to the matters specifically
mentioned.
 
9

--------------------------------------------------------------------------------


“Indebtedness” of any Person means, without duplication:
 
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments;
 
(b) all obligations, contingent or otherwise, relative to the face amount of all
letters of credit (including Letters of Credit), whether or not drawn, and
banker’s acceptances issued for the account of such Person;
 
(c) all obligations of such Person as lessee under leases which have been or
should be, in accordance with GAAP, recorded as Capitalized Lease Liabilities;
 
(d) all other liabilities for borrowed money in accordance with GAAP included on
the liability side of the balance sheet of such Person as of the date at which
Indebtedness is to be determined;
 
(e) net liabilities of such Person under all Hedging Agreements;
 
(f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, and indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse; and
 
(g) all Contingent Liabilities of such Person in respect of any of the
foregoing.
 
For all purposes of this Agreement, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, except to the extent payments have been
made or are required to be made with respect to such Indebtedness solely by a
general partner or a joint venture partner other than a Subsidiary.
 
“Indemnified Liabilities” is defined in Section 10.4.
 
“Indemnified Parties” is defined in Section 10.4.
 
“Intercompany Loans” is defined in Section 7.2.2.
 
“Intercompany Notes” is defined in Section 7.2.2.
 
“Intellectual Property Assignment” means that certain Intellectual Property
Assignment in form and substance satisfactory to the Agent, duly executed and
delivered by a Credit Party in favor of the Agent, for the benefit of itself and
the Lenders, as the same may be amended, supplemented or otherwise modified from
time to time.
 
10

--------------------------------------------------------------------------------


“Interest Period” means, relative to any LIBO Rate Loans, the period beginning
on (and including) the date on which such LIBO Rate Loan is made or continued
as, or converted into, a LIBO Rate Loan pursuant to Section 2.3 or 2.4 and shall
end on (but exclude) either (i) the day one week subsequent to such day, or (ii)
the day which numerically corresponds to such date one, two, three or six months
thereafter (or, if such month has no numerically corresponding day, on the last
Business Day of such month), as the Borrower may select in its relevant notice
pursuant to Section 2.3 or 2.4; provided, however, that
 
(a) the Borrower shall not be permitted to select Interest Periods to be in
effect at any one time which have expiration dates occurring on more than ten
different dates;
 
(b) Interest Periods commencing on the same date for Loans comprising part of
the same Borrowing shall be of the same duration;
 
(c) if such Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next following Business Day (unless
such next following Business Day is the first Business Day of the immediately
succeeding calendar month, in which case such Interest Period shall end on the
Business Day next preceding such numerically corresponding day);
 
(d) no Interest Period with respect to Loans made prior to the Revolving
Commitment Termination Date may end later than the date set forth in clause (a)
of the definition of “Revolving Commitment Termination Date”;
 
(e) no Interest Period for any Loan outstanding on and after the Revolving
Commitment Termination Date shall extend beyond the Maturity Date; and
 
(f) no Interest Period applicable to a Loan outstanding on and after the
Revolving Commitment Termination Date, or portion thereof, shall extend beyond
any date upon which is due any scheduled principal payment in respect of the
Loans unless the aggregate principal amount of Loans represented by LIBO Rate
Loans having Interest Periods that will expire on or before such date, equals or
exceeds the amount of such principal payment.
 
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement designed to protect the Borrower or any of its Subsidiaries against
fluctuations in interest rates.
 
“Investment” means, relative to any Person,
 
(a) any loan or advance made by such Person to any other Person (excluding
commission, travel and similar advances to officers and employees of the
Borrower and any other Credit Party made in the ordinary course of business);
 
(b) any Contingent Liability of such Person; and
 
11

--------------------------------------------------------------------------------


(c) any ownership or similar interest held by such Person in any other Person.
 
The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon (and without adjustment
by reason of the financial condition of such other Person) and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property.
 
“LC Notice” has the meaning specified in Section 2.7.
 
“Lender Assignment Agreement” means a Lender Assignment Agreement substantially
in the form of Exhibit D hereto.
 
“Lenders” is defined in the preamble.
 
“Letter of Credit” shall mean a Letter of Credit that is issued pursuant to
Section 2.7.
 
“Letter of Credit Cash Collateral Account” has the meaning specified in Section
8.4.
 
“Letter of Credit Expiry Date” shall mean the date which is five Business Days
prior to the Revolving Commitment Termination Date.
 
“Letter of Credit Issuer” shall mean National City.
 
“Letter of Credit Obligations” shall mean, as at the time of determination
thereof, the sum of (a) the aggregate amount of all unpaid and outstanding
reimbursement obligations and (b) without duplication, the aggregate stated
amount at such time of Letters of Credit then outstanding and undrawn (as such
aggregate stated amount shall be adjusted, from time to time, as a result of
drawings, the issuance of Letters of Credit, or otherwise).
 
“Letter of Credit Sublimit” shall mean an aggregate amount of $5,000,000.
 
“LIBO Rate” is defined in Section 3.2.1.
 
“LIBO Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a fixed rate of interest determined by
reference to the LIBO Rate (Reserve Adjusted).
 
“LIBO Rate (Reserve Adjusted)” is defined in Section 3.2.1.
 
“LIBOR Office” means, relative to any Lender, the office of such Lender
designated as such below its signature hereto or designated in the Lender
Assignment Agreement or such other office of a Lender as designated from time to
time by notice from such Lender to the Borrower and the Agent, whether or not
outside the United States, which shall be making or maintaining LIBO Rate Loans
of such Lender hereunder.
 
“LIBOR Reserve Percentage” is defined in Section 3.2.1.
 
12

--------------------------------------------------------------------------------


“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.
 
“Loan” is defined in Section 2.1.1.
 
“Loan Document” means this Agreement, the Notes, each Collateral Document, each
Hedging Agreement and each other document delivered pursuant to Section 7.1.11.
 
“Material Adverse Effect” means a material adverse effect on the financial
condition, operations, assets, business, properties or prospects of the
Borrower, its Subsidiaries and Minority ASC Entities taken as a whole.
 
“Maturity Date” means the earliest of:
 
(a) June 29, 2009; or
 
(b) the date on which any Termination Event occurs.
 
"Medicaid" means the medical assistance program established by Title XIX of the
Social Security Act.
 
“Medicaid Certification” means a certification by a state agency or other entity
responsible for certifying Medicaid providers and suppliers that a health care
provider or supplier is in compliance with all the conditions of participation
set forth in the Medicaid Regulations.
 
“Medicaid Provider Agreement” means an agreement entered into between CMS or a
state agency or other such entity administering the Medicaid program and a
health care provider or supplier under which the health care provider or
supplier agrees to provide services for Medicaid patients in accordance with the
terms of the agreement and Medicaid Regulations.
 
“Medicaid Regulations” means, collectively, (i) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting the
medical assistance program established by Title XIX of the Social Security Act
and any successor statute(s); (ii) all applicable provisions of all federal
rules, regulations, manuals and orders of all governmental authorities
promulgated pursuant to or in connection with the statutes described in clause
(i) above and all federal administrative, reimbursement and other guidelines of
all governmental authorities having the force of law promulgated pursuant to or
in connection with the statutes described in clause (i) above; (iii) all state
statutes and plans for medical assistance enacted in connection with the
statutes and provisions described in clauses (i) and (ii) above; and (iv) all
applicable provisions of all rules, regulations, manuals and orders of all
governmental authorities promulgated pursuant to or in connection with the
statutes described in clause (iii) above and all state administrative,
reimbursement and other guidelines of all governmental authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (iii) above, in each case as may be amended, supplemented or
other wise modified from time to time.
 
13

--------------------------------------------------------------------------------


"Medicare" means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act.
 
“Medicare Certification” means certification by CMS or a state agency or entity
under contract with CMS that the health care operation is in compliance with all
the conditions of participation set forth in the Medicare Regulation.
 
“Medicare Provider Agreement” means an agreement entered into between CMS or a
state agency or other such entity administering the Medicare program and a
health care provider or supplier under which the health care provider or
supplier agrees to provide services for Medicare patients in accordance with the
terms of the agreement and Medicare Regulations.
 
“Medicare Regulations” means, collectively, all federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any successor statute(s); together with all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines of all governmental
authorities (including without limitation, the United States Department of
Health and Human Services (“HHS”), CMS, the Office of the Inspector General for
HHS, or any person succeeding to the functions of any of the foregoing)
promulgated pursuant to or in connection with any of the foregoing having the
force of law, as each may be amended, supplemented or otherwise modified from
time to time.
 
"Minority ASC Entity" means any ASC Facility which is not a Subsidiary into
which the Borrower or a Subsidiary of the Borrower has made an Investment,
including, without limitation, by way of a Permitted Acquisition.
 
“National City” means National City Bank Of The Midwest, acting in its
individual capacity.
 
“Net Available Proceeds” means (a) with respect to any Asset Disposition, the
sum of cash or readily marketable cash equivalents received (including by way of
a cash generating sale or discounting of a note or account receivable)
therefrom, whether at the time of such disposition or subsequent thereto, or (b)
with respect to any sale or issuance of any debt or equity securities of the
Borrower or any Subsidiary, cash or readily marketable cash equivalents received
therefrom, whether at the time of such disposition or subsequent thereto, net,
in either case, of all legal, title and recording tax expenses, commissions and
other fees and all costs and expenses incurred and all federal, state, local and
other taxes required to be accrued as a liability as a consequence of such
transactions and, in the case of an Asset Disposition, net of all payments made
by the Borrower or any of its Subsidiaries, including any prepayment premiums,
on any Indebtedness which is secured by such assets pursuant to a Permitted Lien
upon or with respect to such assets or which must, by the terms of such Lien, in
order to obtain a necessary consent to such Asset Disposition, or by applicable
law, be repaid out of the proceeds from such Asset Disposition.
 
“Net Income” means, for any computation period, with respect to the Borrower, on
a consolidated basis, cumulative net income earned during such period as
determined in accordance with GAAP (other than net income from any Minority ASC
Entity which is restricted from declaring or paying dividends, distributions or
otherwise advancing funds to its equityholders whether by contract or otherwise,
except to the extent of any such net income actually received which is not in
violation of the applicable restriction); provided, however, there shall not be
included for purposes of calculating Net Income of the Borrower, net income
attributable to Minority ASC Entities in excess of 25% of total Net Income. Net
Income shall be determined without giving effect to any non-cash, non-recurring
loss.
 
14

--------------------------------------------------------------------------------


“Net Worth” means, for any computation period, the consolidated shareholders’
equity of the Borrower determined in accordance with GAAP, which consolidated
shareholders’ equity shall be deemed to include the preferred stock of the
Borrower and the value of Borrower’s treasury stock, at cost.
 
“Non-Wholly-Owned ASC Subsidiary” means an ASC Subsidiary in which the Borrower
or a Subsidiary of the Borrower owns less than 100% of the equity interests but
at least 50.1% of the equity interests.
 
“Note” means a promissory note of the Borrower payable to any Lender, in the
form of Exhibit A hereto (as such promissory note may be amended, endorsed or
otherwise modified from time to time), evidencing the aggregate Indebtedness of
the Borrower to such Lender resulting from outstanding Loans, and also means all
other promissory notes accepted from time to time in substitution therefor or
renewal thereof.
 
“NovaMed of New Albany” means NovaMed Eye Surgery Center of New Albany, LLC, a
Delaware limited liability company.
 
“Obligations” means all obligations (monetary or otherwise) of each Credit Party
arising under or in connection with this Agreement, the Notes, the Letters of
Credit and each other Loan Document.
 
“Organizational Document” means, relative to any Subsidiary, its certificate of
incorporation, its by-laws, its limited liability company agreement, partnership
agreement and all shareholder agreements, voting trusts and similar arrangements
applicable to any of its authorized shares of capital stock, partnership
interests, or membership interests, as the case may be.
 
“Original Closing Date” means June 28, 2000.
 
“Original Closing Date Stockholders” means, collectively, the stockholders of
record of the Borrower as of the Original Closing Date listed on Schedule 1.
 
“Original Credit Agreement” has the meaning specified in the Recitals hereto.
 
“Participant” is defined in Section 10.11.
 
“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.
 
15

--------------------------------------------------------------------------------


“Pension Plan” means a “pension plan”, as such term is defined in section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in section 4001(a)(3) of ERISA), and to which the Borrower or any
corporation, trade or business that is, along with the Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under section 4069 of ERISA.
 
“Percentage” means, relative to any Lender, the percentage set forth opposite
its name on Schedule 10.1 hereto or set forth in the Lender Assignment
Agreement, as such percentage may be adjusted from time to time pursuant to
Lender Assignment Agreement(s) executed by such Lender and its Assignee
Lender(s) and delivered pursuant to Section 10.11.
 
“Permitted Acquisition” means the purchase (by asset purchase, stock purchase,
membership interest purchase, other equity interest purchase, merger or
otherwise, subject to the other requirements of this definition set forth below)
by the Borrower or a Wholly-Owned Subsidiary of the Borrower (or, in the case of
the purchase of an ASC Facility, by the Borrower or a Subsidiary of the
Borrower) of the assets, stock, membership interests or other equity interests
of a Target or Practice (it being acknowledged that medical records and certain
other professional assets that are required by law to be owned by a Provider are
not acquired in these transactions), which purchase meets the following criteria
(or is otherwise approved by the Required Lenders):
 
(a) no Default or Event of Default shall have occurred or be continuing both
before and after giving effect to such acquisition;
 
(b) in the event the Borrower's Total Leverage Ratio on a pro forma basis (after
giving effect to the Permitted Acquisition) is less than 2.75:1.0, the Borrower
must be able to comply on a pro forma basis with all of the covenants in this
Agreement;
 
(c) in the event the Borrower's Total Leverage Ratio on a pro forma basis (after
giving effect to the Permitted Acquisition) is greater than or equal to
2.75:1.0, (i) the Borrower must be able to comply on a pro forma basis with all
of the covenants in this Agreement and (ii) the aggregate Consideration
(including any Indebtedness pursuant to Section 7.2.2(h), (i), (j) and (k)
relating to such Permitted Acquisitions) in connection with such Permitted
Acquisition shall not exceed (unless otherwise consented to by the Required
Lenders) $15,000,000 individually and $30,000,000 for all Permitted Acquisitions
consummated within the previous twelve (12) month period when aggregated with
Investments made by the Borrower or any of its Subsidiaries permitted under
Section 7.2.5(n) during such period; provided, further, that of such $30,000,000
permitted above, in the case of Permitted Acquisitions involving (i) Minority
ASC Entities, the aggregate Consideration (including any Indebtedness pursuant
to Section 7.2.2(h), (i), (j) and (k) relating to such Permitted Acquisitions)
shall not exceed (unless otherwise consented to by the Required Lenders)
$9,600,000 individually and $16,800,000 for all Permitted Acquisitions involving
Minority ASC Entities consummated within the previous twelve (12) month period;
provided, further, that        *          and any Permitted Acquisition
consummated prior to June 30, 2006 shall not count towards any of the limits set
forth in this subparagraph (c) and (ii) Practices, the aggregate Consideration
(including any Indebtedness pursuant to Section 7.2.2(h), (i) and (j) relating
to such Permitted Acquisitions) shall not exceed (unless consented to by the
Required Lenders) $2,000,000 in the aggregate for all Permitted Acquisitions
involving Practices provided, further, that any Permitted Acquisition involving
a Practice described on Schedule 3 shall not count towards any of the limits set
forth in this subparagraph (c);
 
* Confidentiality portion omitted and filed separately with the Commission.
16

--------------------------------------------------------------------------------


(d) the acquisition shall have been of the assets and/or working capital of a
Target or, if for stock or other equity interest in a Target, shall be for not
less than 20.0% of the equity interest therein, shall (other than with respect
to an ASC Facility) either, to the extent permitted by applicable law, be merged
with and into the Borrower or a Wholly-Owned Subsidiary of the Borrower, or be a
Wholly-Owned Subsidiary of the Borrower; provided, however¸ with respect to an
ASC Facility which is not merged with or into a Borrower or a Wholly-Owned
Subsidiary of the Borrower, the stock or other equity interests of the ASC
Facility so acquired shall be pledged to the Agent on behalf of the Lenders
(and, in the case of any equity interest in a limited liability company or
limited partnership, the agreement governing such Person shall not prohibit a
collateral assignment of such equity interest);
 
(e) the acquired Target, on a pro forma basis shall have positive EBITDA for the
period of four fiscal quarters ending on the date of any such acquisition;
 
(f) the Borrower shall have delivered to the Agent, not later than 30 days after
the closing of the acquisition (i) pro forma financial statements or
certificates demonstrating continued compliance with all covenants in this
Agreement following the inclusion of the target in the Borrower’s consolidated
enterprise, (ii) a copy of the related acquisition agreement provided, however,
in the event the approval of the Lenders is required for any acquisition, the
Borrower shall have delivered to the Agent the documents contemplated by clauses
(i) and (ii) of this clause (f) not later than 15 days prior to the closing of
such acquisition (with the documents contemplated in (ii) being in draft form);
 
(g) the Borrower shall have delivered to the Agent, not later than 30 days after
the closing of the acquisition a fully executed Agreed EBITDA Form;
 
(h) the Borrower's Total Leverage Ratio on a pro forma basis (after giving
effect to the Permitted Acquisition) is equal to or less than 3.25:1.0; and
 
(i) after giving effect to such acquisition, the sum of the Available Revolving
Commitments shall not be less than $5,000,000.
 
“Permitted Asset Disposition” has the meaning specified on Exhibit K hereto.
 
“Permitted Equity Ownership Sale” means the sale, transfer or other disposition
of the outstanding capital stock, membership interest or other equity interests
in an ASC Subsidiary (or Minority ASC Entity) or the issuance of additional
equity interests in an ASC Subsidiary (or Minority ASC Entity), so long as:
 
17

--------------------------------------------------------------------------------


(i) after giving effect to such sale, a Credit Party shall own not less than
20.0% of the equity interests (including securities convertible into equity
interests) of such ASC Facility;
 
(ii) the equity interests in such ASC Subsidiary (or Minority ASC Entity) which
are held by the Borrower or a Subsidiary of the Borrower after such sale
continue to be pledged to the Lenders pursuant to either the Borrower Pledge
Agreement or Subsidiary Guarantor Pledge Agreement, as the case may be;
 
(iii) the chief financial officer or chief executive officer of the Borrower
shall have delivered a certificate, dated the date of such sale, to the Agent
certifying (a) that no Default or Event of Default exists or would result from
such sale and (b) pro forma financial statements demonstrating compliance with
Section 7.2.4 for the trailing twelve-month period prior to such sale; ; and 
 
(iv) the proceeds (other than any proceeds received by a Person who is not the
Borrower or a Subsidiary of the Borrower) of any such sale are applied in the
manner set forth in Section 2.2.2(c).
 
Upon the consummation of any Permitted Equity Ownership Sale and at the request
of the Borrower (to comply with a requirement in the purchase and sale documents
evidencing such Permitted Equity Ownership Sale), the ASC Subsidiary or Minority
ASC Entity which has become a Non-Wholly Owned ASC Subsidiary or Minority ASC
Entity as a result of such Permitted Equity Ownership Sale shall be released
from the Guaranty, the Guarantor Pledge Agreement and Guarantor Security
Agreement and the liens of the Lenders on the assets of such ASC Subsidiary
shall be released (except to the extent of the pledge to the Lenders of the
equity interests of such ASC Subsidiary retained by the Borrower or a Subsidiary
of the Borrower) and the Agent is hereby authorized to execute and file the
necessary release documentation to reflect such release.
 
“Permitted Liens” means those liens listed in Section 7.2.3.
 
“Permitted Seller Debt” means Indebtedness owed to the Borrower which is
incurred by purchasers of the Borrower’s assets in connection with a Permitted
Asset Disposition.
 
“Permitted Seller Equity” means common stock of the Borrower that is used as
consideration payable to the Borrower or any of its Subsidiaries by any party to
a Permitted Asset Disposition.


“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or any other
entity, whether acting in an individual, fiduciary or other capacity.
 
“Plan” means any Pension Plan or Welfare Plan.
 
“Pledged Collateral” has the meaning specified in the Borrower Pledge Agreement
and the Guarantor Pledge Agreement.
 
18

--------------------------------------------------------------------------------


“Practice” means any medical or ophthalmology practice, optometry practice or
optical dispensory at a single location or various locations.
 
“Provider” means any Person who performs professional medical services for a
Practice that is either managed by a Subsidiary or the assets of which are owned
by a Subsidiary.
 
“Quarterly Payment Date” means the last day of each March, June, September, and
December or, if any such day is not a Business Day, the next succeeding Business
Day.
 
“Reaffirmation of Collateral Documents” means that certain Reaffirmation of
Collateral Documents substantially in the form attached hereto as Exhibit I.
 
“Release” means a “release”, as such term is defined in CERCLA.
 
"Replacement Lender" is defined in Section 4.12.
 
“Required Lenders” means Lenders holding at least 51.0% of the then aggregate
outstanding principal amount of all of the Notes then held by the Lenders, or,
if no such principal amount is then outstanding, Lenders having at least 51.0%
of the Revolving Commitments.
 
“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as in effect from time to time.
 
“Revolver Increase” has the meaning set forth in Section 2.1.3.
 
“Revolver Increase Notice” has the meaning set forth in Section 2.1.3.


                “Revolving Commitment” means, relative to any Lender, such
Lender’s obligation to make Loans pursuant to Section 2.1.1.
 
“Revolving Commitment Amount” means $80,000,000 plus the amount, if any, of any
increase permitted by Section 2.1.3. (after which increase, the Revolving
Commitment Amount shall not exceed $100,000,000). The Revolving Commitment
Amount at any time in effect may also be reduced from time to time pursuant to
Section 2.2.


“Revolving Commitment Termination Date” means the earliest of
 
(a) June 29, 2009;
 
(b) the date on which the Revolving Commitment Amount is terminated in full or
reduced to zero pursuant to Section 2.2; and
 
(c) the date on which any Termination Event occurs.
 
Upon the occurrence of any event described in clause (b) or (c), the Revolving
Commitments shall terminate automatically and without further action.
 
19

--------------------------------------------------------------------------------


"Revolving Extensions of Credit": as to any Revolving Lender at any time, an
amount equal to the sum, without duplication, of (a) the aggregate principal
amount of all Revolving Loans held by such Lender then outstanding and (b) an
amount equal to such Lender's Percentage of the Letter of Credit Obligations
then outstanding.
 
“Senior Debt” shall mean Indebtedness of the type described in clauses (a), (c)
and (d) of the definition “Indebtedness” (other than Subordinated Debt) of the
Borrower on a consolidated basis.
 
“Solvent” means, when used with respect to a Person, that (a) the fair saleable
value of the assets of such Person is in excess of the total amount of the
present value of its liabilities (including for purposes of this definition all
liabilities whether or not reflected on a balance sheet prepared in accordance
with GAAP and whether direct or indirect, fixed or contingent, secured or
unsecured, disputed or undisputed), (b) such Person is able to pay its debts or
obligations in the ordinary course as they mature and (c) such Person does not
have unreasonably small capital to carry out its business as conducted and as
proposed to be conducted. “Solvency” shall have a correlative meaning.
 
“Subordinated Debt” means all Indebtedness the repayment of which is
subordinated, upon terms satisfactory to the Required Lenders, in right of
payment to the payment in full in cash of all Obligations.
 
*          .
 
*          .
 
*          .
 
“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock, membership interests or other equity interests (in
the case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof.
 
“Target” means (i) any business that sells, leases or provides medical equipment
to doctors, hospitals or other health organizations, (ii) ambulatory surgery
centers, surgical facilities or other form of outpatient surgical treatment
centers (including, without limitation, vision correction or laser vision
correction centers), regardless of the specialty or specialties involved
therein, or any business that owns, operates and/or manages one or more thereof,
(iii) any management service center, optical laboratory, buying group or group
purchasing organization, companies that own, operate and/or manage vision
correction centers (including, without limitation, laser vision correction
centers), marketing products and services organization, or reasonable extensions
thereof (including any company which leases or sells equipment or provides
services to any of the foregoing), at a single location or various locations, or
(iv) reasonable extensions of any of the foregoing. Whenever in this Agreement
“Target” is used in describing an acquisition by the Borrower or a Subsidiary of
the Borrower of equity interests, such reference is to the acquisition of the
assets used in the operation of the Target that can lawfully be acquired by the
Borrower or a Subsidiary of the Borrower or to the acquisition of the equity
interests of a Person that owns, as of the time of purchase, only those assets
that can be lawfully acquired by the Borrower or a Subsidiary of the Borrower.
 
* Confidentiality portion omitted and filed separately with the Commission.

20

--------------------------------------------------------------------------------


“Taxes” is defined in Section 4.6.
 
“Termination Event” means 
 
(a) the occurrence of any Default described in clauses (a) through (e) of
Section 8.1.9; or
 
(b) the occurrence and continuance of any other Event of Default and either
 
(i) the declaration of the Loans to be due and payable pursuant to Section 8.3,
or
 
(ii) in the absence of such declaration, the giving of notice by the Agent,
acting at the direction of the Required Lenders, to the Borrower that the
Revolving Commitments have been terminated.
 
“Total Funded Debt" of any Person means all Indebtedness of such Person except
Indebtedness specified in clause (g) of the definition of Indebtedness;     
*         .
 
"Total Leverage Ratio" has the meaning assigned to it in Section 3.2.1.
 
“Type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.
 
“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.
 
“Welfare Plan” means a “welfare plan”, as such term is defined in Section 3(1)
of ERISA.
 
“Wholly-Owned Subsidiary” means any Person in which (other than directors’
qualifying shares required by law) 100% of the equity interests of each class
having ordinary voting power, and 100% of the equity interests of every other
class, in each case, at the time as of which any determination is being made, is
owned, beneficially and of record, by the Borrower or by one or more of the
other Wholly-Owned Subsidiaries, or both.
 
* Confidentiality portion omitted and filed separately with the Commission.
21

--------------------------------------------------------------------------------


SECTION 1.2   Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in the Schedules and in each Note, Borrowing
Request, Continuation/Conversion Notice, Loan Document, notice and other
communication delivered from time to time in connection with this Agreement or
any other Loan Document.
 
SECTION 1.3   Cross-References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.
 
SECTION 1.4   Accounting Principles. Unless the context otherwise clearly
requires, all accounting terms not expressly defined herein shall be construed,
and all financial computations required under this Agreement shall be made, in
accordance with GAAP, consistently applied. For purposes of clarification, it
shall be understood that the financial results of Non-Wholly Owned Subsidiaries
and Minority ASC Entities will be reflected in Borrower’s consolidated financial
statements in accordance with GAAP.
 
ARTICLE II  
 
REVOLVING COMMITMENTS, BORROWING PROCEDURES AND NOTES
 
SECTION 2.1   Revolving Commitments. On the terms and subject to the conditions
of this Agreement (including Article V), each Lender severally agrees to make
Loans pursuant to the Revolving Commitments described in this Section 2.1.
 
SECTION 2.1.1   Revolving Commitment of Each Lender. From time to time on any
Business Day occurring prior to the Revolving Commitment Termination Date, each
Lender will make loans (relative to such Lender, and of any type, its “Loans”)
to the Borrower, which, when added to the Letter of Credit Obligations at such
time, equal to such Lender’s Percentage of the aggregate amount of the Borrowing
requested by the Borrower to be made on such day. The commitment of each Lender
described in this Section 2.1.1 is herein referred to as its “Revolving
Commitment”. On the terms and subject to the conditions hereof, the Borrower may
from time to time borrow, prepay and reborrow Loans.
 
SECTION 2.1.2   Lenders Not Permitted or Required To Make Loans. No Lender shall
be permitted or required to make any Loan if, after giving effect thereto, the
aggregate outstanding principal amount of all Loans plus Letter of Credit
Obligations then outstanding
 

(a)  
of all Lenders would exceed the Revolving Commitment Amount, or

 

(b)  
of such Lender would exceed such Lender’s Percentage of the Revolving Commitment
Amount.

 
22

--------------------------------------------------------------------------------


SECTION 2.1.3   Revolver Increase. On and after the Fifth Amended and Restated
Effective Date, Borrower may, at its option at any time in increments of not
less than $5,000,000, seek to increase (the "Revolver Increase") the Revolving
Commitment Amount by up to an aggregate of $20,000,000 (after giving effect to
all such increases the Revolving Commitment Amount shall not exceed
$100,000,000) upon at least 30 days (but not more than 45 days) written notice
(“Revolver Increase Notice”) to the Agent (which notice Agent shall promptly
deliver to the Lenders). The Revolver Increase Notice shall (a) specify the date
upon which the Revolver Increase is requested to occur, (b) be delivered at a
time when no Default or Event of Default has occurred and is continuing (and the
effectiveness of the Revolver Increase shall be subject to no Default or Event
of Default existing of the time of the Revolver Increase) and (c) certify that
the Revolver Increase will not violate or conflict with the terms of any
Indebtedness or any other contract, agreement, instrument or obligation of any
Credit Party. Borrower shall, after giving a Revolver Increase Notice, offer the
Revolver Increase (i) first on a pro-rata basis to the Lenders, which each
Lender may in its sole and absolute discretion accept or decline (it being
understood that any Lender not affirmatively committing in writing to its
pro-rata portion shall be deemed to have declined), (ii) second, if any Lender
has declined its pro rata share or any part thereof, such remaining amounts on a
non pro-rata basis to the Lenders accepting their pro rata share of the Revolver
Increase and (iii) third, to other commercial banks or financial institutions.
No increase in the Revolving Commitment Amount shall become effective until all
existing and new Lenders committing to the Revolver Increase have delivered to
the Agent a writing in form reasonably satisfactory to the Agent pursuant to
which such existing Lenders state the amount of their Revolver Increase and any
such new Lenders state the amount of their Revolver Commitment and agree to
assume and accept the obligations and rights of a Lender hereunder and any such
new and increasing Lenders agree to make a Loan such that the outstanding Loans
of such new Lender or increasing Lender constitute a proportional amount of the
aggregate outstanding Loans and Letter of Credit Obligations based on the
Revolver Commitment of such new Lender. Any Loan as a result of an increase to
the Revolver Commitment pursuant to this Section 2.1.3 shall be subject to the
terms and conditions contained in this Agreement. Upon the increase of the
Revolving Commitment Amount pursuant to this Section 2.1.3, Schedule 10.1 shall
be deemed amended and replaced with a new Schedule 10.1 reflecting the new
Revolver Commitments hereunder. Notwithstanding the foregoing, in the event that
Borrower elects to permanently reduce or terminate the Revolving Commitment
Amount pursuant to Section 2.2.1, the Revolver Increase, to the extent not
already utilized by the Borrower, shall be terminated and cease to be available
to the Borrower. Unless otherwise agreed to by the Borrower, Agent and Lenders
providing any Revolver Increase, no closing fees or other transaction costs
(other than those expressly called for under this Agreement) shall be required
by the Lender in connection with a Revolver Increase.
 
SECTION 2.2   Reduction of Revolving Commitment Amount. The Revolving Commitment
Amount is subject to reduction from time to time pursuant to this Section 2.2.
 
SECTION 2.2.1   Optional. The Borrower may, from time to time on any Business
Day occurring after the time of the initial Borrowing hereunder, voluntarily
reduce the Revolving Commitment Amount; provided, however, that all such
reductions shall require at least three Business Days’ prior notice to the Agent
and be permanent, and any partial reduction of the Revolving Commitment Amount
shall be in a minimum amount of $5,000,000 and in an integral multiple of
$1,000,000.
 
23

--------------------------------------------------------------------------------


SECTION 2.2.2   Mandatory Reductions and Prepayments. The Revolving Commitment
Amount shall, without any further action, automatically and permanently be
reduced to zero on the Revolving Commitment Termination Date and:
 
(a) The Borrower shall prepay Loans in an amount equal to 100% of the insurance
proceeds received by the Borrower or any Subsidiary following a casualty
involving such Person’s Property, to the extent not applied (or intended to be
applied) within 90 days after the consummation or receipt thereof, as
applicable, to the purchase of replacement assets or repair of damaged assets;
 
(b) The Borrower shall prepay Loans in an amount equal to 100% of the sum of the
Net Available Proceeds realized upon all Asset Dispositions to the extent not
applied (or committed to be applied) within 180 days of such Asset Disposition
to the purchase of other assets that are not classified as current assets under
GAAP and are used or useful in the business of the Company and its Subsidiaries;
 
(c) The Borrower shall prepay Loans in an amount equal to 100% of the sum of the
Net Available Proceeds realized upon all debt issuances (other than in
connection with a Permitted Acquisition) by the Borrower and its Subsidiaries;
 
(d)  The Borrower shall notify the Agent of the amount of any required
prepayment at least three (3) Business Days before it is made. The Borrower
shall pay any accrued interest on the Loans which are being prepaid pursuant to
this Section 2.2.2 and shall pay any break funding costs associated with such
required prepayment; and
 
(e) Notwithstanding anything contained herein to the contrary, Borrower shall
prepay Loans in an amount equal to 100% of the sum of the Net Available Proceeds
realized upon all Permitted Asset Dispositions.
 
Any prepayments pursuant to Sections 2.2.1 or 2.2.2 hereof shall be without
penalty or premium of any kind other than break funding and other charges
expressly provided by this Agreement with respect to LIBOR breakage costs;
provided, however, at the reasonable request of the Borrower and to avoid any
break funding charges with respect to LIBOR breakage costs associated with any
prepayment, any amounts to be prepaid pursuant to Section 2.2.2 shall be
deposited by the Borrower in an escrow account under the control of the Agent to
return an interest rate equal to the average deposit rate payable by the Agent
for commercial deposits of like size and duration as determined by the Agent in
its sole discretion, such amounts to be applied in the manner set forth in this
Section 2.2.2. at the expiration of the Interest Period for the Loans as to
which break funding charges would otherwise have applied.
 
SECTION 2.3   Borrowing Procedure. By delivering a Borrowing Request to the
Agent on or before 11:00 a.m., Chicago time, on a Business Day, the Borrower may
from time to time irrevocably request, on notice on the date of the requested
Borrowing in the case of Base Rate Loans and on not less than three nor more
than five Business Days’ notice in the case of LIBO Rate Loans, that a Borrowing
be made in a minimum amount of (i) $500,000 if such Loan is a LIBO Rate Loan or
(ii) the lesser of the unused amount of the Revolving Commitments or $100,000,
if such Loan is a Base Rate Loan and an integral multiple of $100,000, to the
extent such additional amount is permitted to be borrowed hereunder. On the
terms and subject to the conditions of this Agreement, each Borrowing shall be
comprised of the type of Loans, and shall be made on the Business Day, specified
in such Borrowing Request. On or before 1:00 p.m. (Chicago time) on such
Business Day, each Lender shall deposit with the Agent same day funds in an
amount equal to such Lender’s Percentage of the requested Borrowing. Such
deposit will be made to an account which the Agent shall specify from time to
time by notice to the Lenders. To the extent funds are received from the
Lenders, the Agent shall make such funds available to the Borrower by wire
transfer to the accounts the Borrower shall have specified in its Borrowing
Request. No Lender’s obligation to make any Loan shall be affected by any other
Lender’s failure to make any Loan.
 
24

--------------------------------------------------------------------------------


SECTION 2.4   Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Agent on or before 10:00 a.m., Chicago
time, on a Business Day, the Borrower may from time to time irrevocably elect,
on not less than three nor more than five Business Days’ notice that all, or any
portion in an aggregate minimum amount of $500,000 and an integral multiple of
$100,000, of any Loans be, in the case of Base Rate Loans, converted into LIBO
Rate Loans or, in the case of LIBO Rate Loans, be converted into a Base Rate
Loan or continued as a LIBO Rate Loan (in the absence of delivery of a
Continuation/ Conversion Notice with respect to any LIBO Rate Loan at least
three Business Days before the last day of the then current Interest Period with
respect thereto, such LIBO Rate Loan shall, on such last day, automatically
convert to a Base Rate Loan); provided, however, that (i) each such conversion
or continuation shall be pro rated among the applicable outstanding Loans of all
Lenders, and (ii) no portion of the outstanding principal amount of any Loans
may be continued as, or be converted into, LIBO Rate Loans when any Event of
Default has occurred and is continuing.
 
SECTION 2.5   Funding. Each Lender may, if it so elects, fulfill its obligation
to make, continue or convert LIBO Rate Loans hereunder by causing one of its
foreign branches or Affiliates (or an international banking facility created by
such Lender) to make or maintain such LIBO Rate Loan; provided, however, that
such LIBO Rate Loan shall nonetheless be deemed to have been made and to be held
by such Lender, and the obligation of the Borrower to repay such LIBO Rate Loan
shall nevertheless be to such Lender for the account of such foreign branch,
Affiliate or international banking facility. In addition, the Borrower hereby
consents and agrees that, for purposes of any determination to be made for
purposes of Sections 4.1, 4.2, 4.3 or 4.4, it shall be conclusively assumed that
each Lender elected to fund all LIBO Rate Loans by purchasing Dollar deposits in
its LIBOR Office’s interbank eurodollar market.
 
SECTION 2.6   Notes. Each Lender’s Loans under its Revolving Commitment shall be
evidenced by a Note payable to the order of such Lender in a maximum principal
amount equal to such Lender’s Percentage of the original Revolving Commitment
Amount. The Borrower hereby irrevocably authorizes each Lender to make (or cause
to be made) appropriate notations on the grid attached to such Lender’s Note (or
on any continuation of such grid), which notations, if made, shall evidence,
inter alia, the date of, the outstanding principal of, and the interest rate and
Interest Period applicable to the Loans evidenced thereby. Such notations shall
be conclusive and binding on the Borrower absent manifest error; provided,
however, that the failure of any Lender to make any such notations shall not
limit or otherwise affect any Obligations of the Borrower or any other Credit
Party.
 
25

--------------------------------------------------------------------------------


SECTION 2.7   Letters of Credit.
 
SECTION 2.7.1   Issuance of Letters of Credit. From and after the date hereof,
the Letter of Credit Issuer agrees, upon the terms and conditions set forth in
this Agreement, and subject to the satisfaction of such policy standards and
conditions relating to the issuance of standby letters of credit generally as
may be established by the Letter of Credit Issuer from time to time, to issue
standby letters of credit, for the account of the Borrower, from time to time
from the Original Closing Date to the Letter of Credit Expiry Date; provided
that the Borrower shall not request and the Letter of Credit Issuer shall not
issue, any Letter of Credit which would cause the aggregate Letter of Credit
Obligations (after giving effect to the issuance of such Letter of Credit) to
exceed the amount of the lesser of (i) the Letter of Credit Sublimit and (ii)
the unused aggregate Revolving Commitment.
 
SECTION 2.7.2   Participating Interests. Immediately upon the issuance by the
Letter of Credit Issuer of a Letter of Credit, each Lender shall be deemed to
have irrevocably and unconditionally purchased and received from the Letter of
Credit Issuer, without recourse, representation or warranty, an undivided
participation interest equal to its Percentage of the face amount of such Letter
of Credit and each draw paid by the Letter of Credit Issuer thereunder. Each
Lender’s obligation to pay its proportionate share of all draws under the
Letters of Credit, absent gross negligence or willful misconduct by the Letter
of Credit Issuer in honoring any such draw, shall be absolute, unconditional and
irrevocable and in each case shall be made without counterclaim or set-off by
such Lender.
 
SECTION 2.7.3   Reimbursement Upon Drawing. (a) The Borrower agrees to reimburse
the Letter of Credit Issuer for the amount of each draft drawn on a Letter of
Credit within one Business Day after the date such draft is so drawn. The
Borrower agrees to reimburse the Letter of Credit Issuer immediately when due,
under all circumstances, including, without limitation, any of the following
circumstances: (w) any lack of validity or enforceability of this Agreement or
any instrument executed pursuant hereto; (x) the existence of any claim,
set-off, defense or other right which the Borrower may have at any time against
a beneficiary named in a Letter of Credit, any transferee of any Letter of
Credit (or any Person for whom any such transferee may be acting), any Lender or
any other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the Borrower and the beneficiary
named in any Letter of Credit); (y) the validity, sufficiency or genuineness of
any document which the Letter of Credit Issuer reasonably has determined in good
faith complies on its face with the terms of the applicable Letter of Credit,
even if such document should later prove, without the knowledge of the Letter of
Credit Issuer, to have been forged, fraudulent, invalid or insufficient in any
respect or any statement therein shall have been untrue or inaccurate in any
respect; or (z) the surrender or material impairment of any security for the
performance or observance of any of the terms hereof.
 
(b) If the Borrower does not pay any such reimbursement obligations when due,
the Borrower shall be deemed to have immediately requested that the Lenders make
a Base Rate Loan under this Agreement in a principal amount equal to such
unreimbursed reimbursement obligations. The Agent shall promptly notify the
Lenders of such deemed request and, without the necessity of compliance with the
requirements of Sections 2.1 and 5.2, each Lender shall make available to the
Agent its Loan. The proceeds of such Loans shall be paid over by the Agent to
the Letter of Credit Issuer for the account of the Borrower in satisfaction of
such unreimbursed reimbursement obligations, which shall thereupon be deemed
satisfied by the proceeds of, and replaced by, such Loan.
 
26

--------------------------------------------------------------------------------


(c) If the Letter of Credit Issuer makes a payment on account of any Letter of
Credit and is not concurrently reimbursed therefor by the Borrower and if for
any reason a Loan may not be made pursuant to Section 2.7.3(b), then as promptly
as practical during normal banking hours on the date of its receipt of such
notice or, if not practicable on such date, not later than 12:00 noon (Chicago
time) on the Business Day immediately succeeding such date of notification, each
Lender shall deliver to the Agent for the account of the Letter of Credit
Issuer, in immediately available funds, the purchase price for such Lender’s
interest in such unreimbursed reimbursement obligations, which shall be an
amount equal to such Lender’s pro-rata share of such payment. Each Lender shall,
upon demand by the Letter of Credit Issuer, pay the Letter of Credit Issuer
interest on such Lender’s pro-rata share of such draw from the date of payment
by the Letter of Credit Issuer on account of such Letter of Credit until the
date of delivery of such funds to the Letter of Credit Issuer by such Lender at
a rate per annum, computed for actual days elapsed based on a 360-day year,
equal to the Federal Funds Effective Rate for such period; provided, that such
payments shall be made by the Lenders only in the event and to the extent that
the Letter of Credit Issuer is not reimbursed in full by the Borrower for
interest on the amount of any draw on the Letters of Credit.
 
SECTION 2.7.4   Request for Letter of Credit. Each Letter of Credit shall be
issued upon receipt by the Letter of Credit Issuer and the Agent from the
Borrower of an irrevocable request thereof (an “LC Notice”) not later than 11:00
a.m. (Chicago time) three (3) Business Days prior the issuance date. Each LC
Notice for a Letter of Credit issued shall be in form and substance satisfactory
to the Letter of Credit Issuer.
 
ARTICLE III  
 
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
 
SECTION 3.1   Repayments and Prepayments.
 
SECTION 3.1.1   Prior to the Revolving Commitment Termination Date. The Borrower
 
(a) may, from time to time on any Business Day prior to the Revolving Commitment
Termination Date, make a voluntary prepayment, in whole or in part, of the
outstanding principal amount of any Loans; provided, however, that:
 
(i) any such prepayment shall be made pro rata among Loans of the same type and,
if applicable, having the same Interest Period of all Lenders;
 
(ii) unless the Borrower complies with Section 4.4, no such prepayment of any
LIBO Rate Loan may be made on any day other than the last day of the Interest
Period for such Loan; and
 
27

--------------------------------------------------------------------------------


(b) shall, immediately upon any acceleration of the Maturity Date of any Loans
pursuant to Section 8.2 or Section 8.3, repay all Loans, unless, pursuant to
Section 8.3, only a portion of all Loans is so accelerated.
 
Each prepayment of any Loans made pursuant to this Section 3.1.1 shall be
without premium or penalty, except as may be required by Section 4.4. No
voluntary prepayment of principal of any Loans pursuant to this Section 3.1.1
shall cause a reduction in the Revolving Commitment Amount.
 
SECTION 3.1.2   On the Maturity Date. On the Maturity Date, the Borrower shall
repay the principal of the Loans then outstanding.
 
SECTION 3.1.3   Extension of Maturity Date. The Borrower may, by written request
to the Agent and the Lenders given not later than one hundred eighty (180) days
prior to the Maturity Date then in effect (the “Effective Maturity Date”)
request (an “Extension Request”) that such Effective Maturity Date be extended
to a date which is twenty-four (24) months after such Effective Maturity Date.
No later than the date (the “Extension Response Date”) which is 30 days after
such Extension Request has been delivered to each of the Lenders, each Lender
will notify the Borrower in writing (with a copy to the Agent) whether or not it
consents to such Extension Request (which consent may be granted or denied by
each Lender in its sole discretion and may be conditioned on receipt of such
financial information or other documentation as may be specified by such
Lender); provided, that any Lender that fails to so advise the Borrower on or
prior to the Extension Response Date shall be deemed to have denied such
Extension Request. The extension of the Maturity Date contemplated by an
Extension Request shall become effective as of the applicable Effective Maturity
Date; provided, that (i) all of the Lenders shall have consented to such
Extension Request; and (ii) (x) each of the representations and warranties made
by the Borrower in or pursuant to the Loan Documents shall be true and correct
in all material respects on and as of each of the date of such Extension Request
and such Effective Maturity Date as if made on and as of such date, except to
the extent relating to an earlier date, (y) no Default or Event of Default shall
have occurred and be continuing on the date of such Extension Request or on such
Effective Maturity Date and (z) on each of the date of such Extension Request
and such Effective Maturity Date, the Agent shall have received a certificate of
the Borrower as to the matters set forth in clauses (x) and (y) above.
 
SECTION 3.2   Interest Provisions. Interest on the outstanding principal amount
of Loans shall accrue and be payable in accordance with this Section 3.2.
 
SECTION 3.2.1   Rates. Pursuant to an appropriately delivered Borrowing Request
or Continuation/Conversion Notice, the Borrower may elect that Loans comprising
a Borrowing accrue interest at a rate per annum:
 
(a) on that portion maintained from time to time as a Base Rate Loan, equal to
the sum of the Base Rate from time to time in effect plus the Applicable Margin
for Base Rate Loans; or
 
28

--------------------------------------------------------------------------------


(b) on that portion maintained as a LIBO Rate Loan, during each Interest Period
applicable thereto, equal to the sum of the LIBO Rate (Reserve Adjusted) for
such Interest Period plus the Applicable Margin for LIBO Rate Loans.
 
The “LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be made,
continued or maintained as, or converted into, a LIBO Rate Loan for any Interest
Period, a rate per annum (rounded upwards, if necessary, to the nearest 1/16 of
1%) determined pursuant to the following formula:
 
LIBO Rate =           LIBO Rate      
(Reserve Adjusted) 1.00 - LIBOR Reserve Percentage
 
The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate Loans
will be determined by the Agent on the basis of the LIBOR Reserve Percentage in
effect on, and the applicable rates furnished to and received by the Agent from
National City, two Business Days before the first day of such Interest Period.
 
“LIBO Rate” means, relative to any Interest Period for LIBO Rate Loans, the rate
of interest equal to the average (rounded upwards, if necessary, to the nearest
1/16 of 1%) of the rates per annum at which Dollar deposits in immediately
available funds are offered to National City’s LIBOR Office in the London
interbank market as at or about 10:00 a.m. London time two Business Days prior
to the beginning of such Interest Period for delivery on the first day of such
Interest Period, and in an amount approximately equal to the amount of National
City’s LIBO Rate Loan and for a period approximately equal to such Interest
Period.
 
“LIBOR Reserve Percentage” means, relative to any Interest Period for LIBO Rate
Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of and including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Interest Period.
 
All LIBO Rate Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBOR Rate Loan.
 
“Applicable Margin” means on any date the applicable percentage set forth below
based upon the Level as shown in the certificate then most recently delivered to
the Lenders pursuant to Section 7.1.1(d):
 
Level
Base Rate
LIBOR Rate
Commitment Fee
 I
.50%
2.25%
.250%
II
.50%
2.00%
.250%
III
.25%
1.75%
.250%
IV
0%
1.50%
.200%
V
0%
1.25%
.175%



29

--------------------------------------------------------------------------------


; provided, however that if the Borrower shall have failed to deliver to the
Lenders by the date required hereunder any certificate pursuant to Section
7.1.1(d), then from the date such certificate was required to be delivered until
the date of such delivery the Applicable Margin shall be deemed to be Level I.
Each change in the Applicable Margin shall take effect with respect to all
outstanding Loans on the third Business Day immediately succeeding the day on
which such certificate is received by the Agent. Notwithstanding the foregoing,
no reduction in the Applicable Margin shall be effected if a Default or an Event
of Default shall have occurred and be continuing on the date when such change
would otherwise occur, it being understood that on the third Business Day
immediately succeeding the day on which such Default or Event of Default is
either waived or cured (assuming no other Default or Event of Default shall be
then pending), the Applicable Margin shall be reduced (on a prospective basis)
in accordance with the then most recently delivered certificate.
 
“Level” means, and includes, Level I, Level II, Level III, Level IV or Level V,
whichever is in effect at the relevant time.
 
“Level I” shall exist at any time the Total Leverage Ratio is equal to or
greater than 3.00:1.0.
 
“Level II” shall exist at any time the Total Leverage Ratio is less than
3.00:1.0 but equal to or greater than 2.50:1.0.
 
“Level III” shall exist at any time the Total Leverage Ratio is less than
2.50:1.0 but equal to or greater than 1.75:1.0.
 
“Level IV” shall exist at any time the Total Leverage Ratio is less than
1.75:1.0 but equal to or greater than 1.00:1.0.
 
"Level V" shall exist at any time the Total Leverage Ratio is less than
1.00:1.0.
 
“Total Leverage Ratio” means, with respect to any period, the ratio of (i) Total
Funded Debt to (ii) EBITDA, as of the end of the relevant period.
SECTION 3.2.2   Post-Maturity Rates. After the date any principal amount of any
Loan is due and payable (whether on the Revolving Commitment Termination Date,
upon acceleration or otherwise), or after any other monetary Obligation of the
Borrower shall have become due and payable, the Borrower shall pay, but only to
the extent permitted by law, interest (after as well as before judgment) on such
amounts at a rate per annum equal to the Base Rate plus a margin of 2.00%.


SECTION 3.2.3   Payment Dates. Interest accrued on each Loan shall be payable,
without duplication:
 
(a) on the Revolving Commitment Termination Date;


(b) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan;


30

--------------------------------------------------------------------------------


(c) with respect to Base Rate Loans, on each Quarterly Payment Date occurring
after the Original Closing Date;


(d) with respect to LIBO Rate Loans, the last day of each applicable Interest
Period and, in the case of an Interest period in excess of three months, on the
dates which are successively three months after the commencement of such
Interest Period;
 
(e) with respect to any Base Rate Loans converted into LIBO Rate Loans on a day
when interest would not otherwise have been payable pursuant to clause (c), on
the date of such conversion; and
 
(f) on that portion of any Loans the Maturity Date of which is accelerated
pursuant to Section 8.2 or Section 8.3, immediately upon such acceleration.
 
Interest accrued on Loans or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether on the Maturity Date, upon acceleration or otherwise) shall be
payable upon demand.
 
SECTION 3.2.4   Fees. The Borrower agrees to pay the fees set forth in this
Section 3.3. All such fees shall be non-refundable.
 
SECTION 3.2.5   Revolving Commitment Fee. The Borrower agrees to pay to the
Agent for the account of each Lender, for the period (including any portion
thereof when its Revolving Commitment is suspended by reason of the Borrower’s
inability to satisfy any condition of Article V) commencing on the Fifth Amended
and Restated Effective Date and continuing through the Revolving Commitment
Termination Date, a commitment fee at the rate equal to the Applicable Margin
for Commitment Fees per annum on such Lender’s Percentage of the sum of the
average daily unused portion of the Revolving Commitment Amount. Such commitment
fees shall be payable by the Borrower in arrears on each Quarterly Payment Date,
commencing with the first such day following the Fifth Amended and Restated
Effective Date and on the Revolving Commitment Termination Date.
 
SECTION 3.2.6   Letter of Credit Fees. (a) The Borrower agrees to pay the Agent,
for the account of each Lender pro-rata on the basis of its Revolving
Commitment, a fee in respect of each Letter of Credit computed at the Applicable
Margin for LIBO Rate Loans on the average daily stated amount of such Letter of
Credit (computed on the basis of a 360-day year for the actual days elapsed),
such fee to be due and payable quarterly in arrears on each Quarterly Payment
Date and on the Revolving Commitment Termination Date.
 
(b) The Borrower shall pay to the Letter of Credit Issuer a letter of credit
fronting fee for each Letter of Credit issued by the Letter of Credit Issuer
equal to 1/4 of 1% of the face amount (or increased face amount) of such Letter
of Credit. Such Letter of Credit fronting fee shall be due and payable on each
date of issuance (or date of increase) of a Letter of Credit.
 
(c) The Borrower agrees to pay directly to the Letter of Credit Issuer upon each
issuance of, drawing under, and/or amendment of, a Letter of Credit issued by it
in such amount as shall at the time of such issuance, drawing or amendment be
the administrative charge which the Letter of Credit Issuer is customarily
charging for issuances of, drawing under or amendments of, letters of credit
issued by it.
 
31

--------------------------------------------------------------------------------


SECTION 3.2.7   Agency Fees. The Borrower shall pay to the Agent (x) on the
Fifth Amended and Restated Effective Date for its own account and/or for
distribution to the Lenders such fees as heretofore agreed by the Borrower and
the Agent and (y) for its own account such other fees as may be agreed to from
time to time between the Borrower and the Agent, when and as due.
 
ARTICLE IV  
 
LIBO RATE AND OTHER PROVISIONS
 
SECTION 4.1   LIBO Rate Lending Unlawful. If any Lender shall determine (which
determination shall, upon notice thereof to the Borrower and the Lenders, be
conclusive and binding on the Borrower) that the introduction of or any change
in or in the interpretation of any law makes it unlawful, or any central bank or
other governmental authority asserts that it is unlawful, for such Lender to
make, continue or maintain any Loan as, or to convert any Loan into, a LIBO Rate
Loan of a certain type, subject to the provisions of Section 4.11 hereof, the
obligations of all Lenders to make, continue, maintain or convert any such Loans
shall, upon such determination, forthwith be suspended until such Lender shall
notify the Agent that the circumstances causing such suspension no longer exist,
and all LIBO Rate Loans of such type shall automatically convert into Base Rate
Loans at the end of the then current Interest Periods with respect thereto or
sooner, if required by such law or assertion.
 
SECTION 4.2   Deposits Unavailable. If the Agent shall have determined that
 
(a) Dollar certificates of deposit or Dollar deposits, as the case may be, in
the relevant amount and for the relevant Interest Period are not available to a
Lender in its relevant market; or
 
(b) by reason of circumstances affecting a Lender’s relevant market, adequate
means do not exist for ascertaining the interest rate applicable hereunder to
LIBO Rate Loans of such type,
 
then, upon notice from the Agent to the Borrower and the Lenders, subject to the
provisions of Section 4.11 hereof, the obligations of all Lenders under Section
2.3 and Section 2.4 to make or continue any Loans as, or to convert any Loans
into, LIBO Rate Loans of such type shall forthwith be suspended until the Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.
 
SECTION 4.3   Increased LIBO Rate Loan Costs, etc. The Borrower agrees to
reimburse each Lender for any increase in the cost to such Lender of, or any
reduction in the amount of any sum receivable by such Lender in respect of,
making, continuing or maintaining (or of its obligation to make, continue or
maintain) any Loans as, or of converting (or of its obligation to convert) any
Loans into, LIBO Rate Loans, subject to the provisions of Section 4.11 hereof.
Such Lender shall promptly notify the Agent and the Borrower in writing of the
occurrence of any such event, such notice to state, in reasonable detail, the
reasons therefor and the additional amount required fully to compensate such
Lender for such increased cost or reduced amount. Such additional amounts shall
be payable by the Borrower directly to such Lender within five days of its
receipt of such notice, and such notice shall, in the absence of manifest error,
be conclusive and binding on the Borrower; provided, however, in no event shall
Borrower be obligated to pay increased costs for a period greater than 180 days
prior to the date of receipt of such notice.
 
32

--------------------------------------------------------------------------------


SECTION 4.4   Funding Losses. In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make,
continue or maintain any portion of the principal amount of any Loan as, or to
convert any portion of the principal amount of any Loan into, a LIBO Rate Loan)
as a result of;
 
(a) any conversion or repayment or prepayment of the principal amount of any
LIBO Rate Loans on a date other than the scheduled last day of the Interest
Period applicable thereto, whether pursuant to Section 3.1 or otherwise;
 
(b) any Loans not being made as LIBO Rate Loans in accordance with the Borrowing
Request therefor; or
 
(c) any Loans not being continued as, or converted into, LIBO Rate Loans in
accordance with the Continuation/ Conversion Notice therefor;
 
then, subject to the provisions of Section 4.11 hereof, upon the written notice
of such Lender (which notice shall be delivered within thirty days of the
incurrence thereof by such Lender) to the Borrower (with a copy to the Agent),
the Borrower shall, within five days of its receipt thereof, pay directly to
such Lender such amount as will (in the reasonable determination of such Lender)
reimburse such Lender for such loss or expense. Such written notice (which shall
include calculations in reasonable detail) shall, in the absence of manifest
error, be conclusive and binding on the Borrower.
 
SECTION 4.5   Increased Capital Costs. If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any court, central bank, regulator or other
governmental authority affects or would affect the amount of capital required or
expected to be maintained by any Lender or any Person controlling such Lender,
and such Lender determines (in its sole and absolute discretion) that the rate
of return on its or such controlling Person’s capital as a consequence of its
Revolving Commitment or the Loans made by such Lender is reduced to a level
below that which such Lender or such controlling Person could have achieved but
for the occurrence of any such circumstance, then, in any such case upon notice
from time to time by such Lender to the Borrower, subject to the provisions of
Section 4.11 hereof, the Borrower shall immediately pay directly to such Lender
additional amounts sufficient to compensate such Lender or such controlling
Person for such reduction in rate of return. A statement of such Lender as to
any such additional amount or amounts (including calculations thereof in
reasonable detail) shall, in the absence of manifest error, be conclusive and
binding on the Borrower. In determining such amount, such Lender may use any
method of averaging and attribution that it (in its sole and absolute
discretion) shall deem applicable; provided, however, in no event shall Borrower
be obligated to pay increased costs for a period greater than 180 days prior to
the date of receipt of the notice required by this Section 4.5.
 
33

--------------------------------------------------------------------------------


SECTION 4.6   Taxes. All payments by the Borrower of principal of, and interest
on, the Loans and all other amounts payable hereunder shall be made free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by any Lender’s net income or
receipts (such non-excluded items being called “Taxes”). In the event that any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any applicable law, rule or
regulation, then the Borrower will:
 
(a) pay directly to the relevant authority the full amount required to be so
withheld or deducted;
 
(b) promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such authority; and
 
(c) pay to the Agent for the account of the Lenders such additional amount or
amounts as is necessary to ensure that the net amount actually received by each
Lender will equal the full amount such Lender would have received had no such
withholding or deduction been required.
 
Moreover, if any Taxes are directly asserted against the Agent or any Lender
with respect to any payment received by the Agent or such Lender hereunder, the
Agent or such Lender may pay such Taxes and the Borrower will promptly pay such
additional amounts (including any penalties, interest or expenses, other than
those penalties, interest or expenses which are due to any delay by Agent or any
Lender) as is necessary in order that the net amount received by such person
after the payment of such Taxes (including any Taxes on such additional amount)
shall equal the amount such person would have received had not such Taxes been
asserted.
 
If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Agent, for the account of the respective
Lenders, the required receipts or other required documentary evidence, the
Borrower shall indemnify the Lenders for any incremental Taxes, interest or
penalties that may become payable by any Lender as a result of any such failure.
For purposes of this Section 4.6, a distribution hereunder by the Agent or any
Lender to or for the account of any Lender shall be deemed a payment by the
Borrower.
 
Upon the request of the Borrower or the Agent, each Lender that is organized
under the laws of a jurisdiction other than the United States shall, prior to
the due date of any payments under the Notes, execute and deliver to the
Borrower and the Agent, on or about the first scheduled payment date in each
Fiscal Year, one or more (as the Borrower or the Agent may reasonably request)
United States Internal Revenue Service Forms 4224 or Forms 1001 or such other
forms or documents (or successor forms or documents), appropriately completed,
as may be applicable to establish the extent, if any, to which a payment to such
Lender is exempt from withholding or deduction of Taxes.
 
34

--------------------------------------------------------------------------------


SECTION 4.7   Payments, Computations, etc. Unless otherwise expressly provided,
all payments by the Borrower pursuant to this Agreement, the Notes or any other
Loan Document shall be made by the Borrower to the Agent for the pro rata
account of the Lenders entitled to receive such payment. All such payments
required to be made to the Agent shall be made, without setoff, deduction or
counterclaim, not later than 11:00 a.m., Chicago time, on the date due, in same
day or immediately available funds, to such account as the Agent shall specify
from time to time by notice to the Borrower. Funds received after that time
shall be deemed to have been received by the Agent on the next succeeding
Business Day. The Agent shall promptly remit in same day funds to each Lender
its share, if any, of such payments received by the Agent for the account of
such Lender. All interest and fees shall be computed on the basis of the actual
number of days (including the first day but excluding the last day) occurring
during the period for which such interest or fee is payable over a year
comprised of 360 days (or, in the case of interest on a Base Rate Loan, 365 days
or, if appropriate, 366 days). Whenever any payment to be made shall otherwise
be due on a day which is not a Business Day, such payment shall (except as
otherwise required by clause (c) of the definition of the term “Interest Period”
with respect to LIBO Rate Loans) be made on the next succeeding Business Day and
such extension of time shall be included in computing interest and fees, if any,
in connection with such payment.
 
SECTION 4.8   Sharing of Payments. If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan (other than pursuant to the terms of Sections
4.3, 4.4 and 4.5) in excess of its pro rata share of payments then or therewith
obtained by all Lenders, such Lender shall purchase from the other Lenders such
participations in Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment or other recovery ratably with
each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and each Lender which has sold a participation
to the purchasing Lender shall repay to the purchasing Lender the purchase price
to the ratable extent of such recovery together with an amount equal to such
selling Lender’s ratable share (according to the proportion of:
 
(a) the amount of such selling Lender’s required repayment to the purchasing
Lender
 
to
 
(b) the total amount so recovered from the purchasing Lender);
 
of any interest or other amount paid or payable by the purchasing Lender in
respect of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section may, to
the fullest extent permitted by law, exercise all its rights of payment
(including pursuant to Section 4.9) with respect to such participation as fully
as if such Lender were the direct creditor of the Borrower in the amount of such
participation. If under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders entitled under this Section to share in the benefits of any
recovery on such secured claim.
 
35

--------------------------------------------------------------------------------


SECTION 4.9   Setoff. Each Lender shall, upon the occurrence of any Default
described in clauses (a) through (d) of Section 8.1.9 or, with the consent of
the Required Lenders, upon the occurrence of any other Event of Default, have
the right to appropriate and apply to the payment of the Obligations owing to it
(whether or not then due), and (as security for such Obligations) the Borrower
hereby grants to each Lender a continuing security interest in, any and all
balances, credits, deposits, accounts or moneys of the Borrower then or
thereafter maintained with such Lender; provided, however, that any such
appropriation and application shall be subject to the provisions of Section 4.8.
Each Lender agrees promptly to notify the Borrower and the Agent after any such
setoff and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff under applicable law
or otherwise) which such Lender may have.
 
SECTION 4.10   Use of Proceeds. The Borrower shall apply the proceeds of each
Borrowing in accordance with the fourth recital; without limiting the foregoing,
no proceeds of any Loan will be used to acquire any equity security of a class
which is registered pursuant to Section 12 of the Securities Exchange Act of
1934 or any “margin stock”, as defined in F.R.S. Board Regulation U.
 
SECTION 4.11   Changes to Other Branches; Equal Treatment of Borrower. If a
Lender claims any additional amounts payable or that its is unable to make LIBOR
Loans available, as described more fully in Sections 4.1 through 4.5 hereof,
such Lender shall (i) use its reasonable efforts (consistent with legal and
regulatory restrictions) to avoid the need for paying such additional amounts or
such unavailability, including changing the jurisdiction of its applicable
lending office or moving the applicable Loan(s) to an Affiliate or Subsidiary;
provided, that the taking of any such action would not, in the reasonable
judgment of such Lender, be disadvantageous to such Lender and (ii) treat the
Borrower, with respect to all such issues, in a manner consistent with the
treatment of other similarly situated borrowers with respect to such issues.
 
SECTION 4.12   Replacement of Lenders. Within fifteen (15) days after receipt by
Borrower of written notice and demand from any Lender for payment pursuant to
Section 4.5 or 4.6 (any such Lender demanding such payment being referred to
herein as an “Affected Lender”), Borrower may, at its option, notify Agent and
such Affected Lender of its intention to do one of the following:
 
(A) Borrower may obtain, at Borrower's expense, a replacement Lender
(“Replacement Lender”) for such Affected Lender, which Replacement Lender shall
be reasonably satisfactory to Agent. In the event Borrower obtains a Replacement
Lender that will refinance all outstanding Obligations owed to such Affected
Lender and assume its Commitments hereunder within ninety (90) days following
notice of Borrower's intention to do so, the Affected Lender shall sell and
assign all of its rights and delegate all of its obligations under this
Agreement to such Replacement Lender in accordance with the provisions of
Section 10.11.1, provided that Borrower has reimbursed such Affected Lender for
any administrative fee payable pursuant to Section 10.11.1 and, in any case
where such replacement occurs as the result of a demand for payment pursuant to
Section 4.5 or 5.6, paid all amounts required to be paid to such Affected Lender
pursuant to subsection 4.5 or 4.6 through the date of such sale and assignment;
or
 
36

--------------------------------------------------------------------------------


(B) Borrower may, upon consent of the Required Lenders (other than the Affected
Lender), prepay in full all outstanding Obligations owed to such Affected Lender
and terminate such Affected Lender’s Revolving Commitment, in which case the
Revolving Commitment Amount will be reduced by the amount of such Affected
Lender's Revolving Commitment. Borrower shall, within ninety (90) days following
notice of its intention to do so, prepay in full all outstanding Obligations
owed to such Affected Lender (including, in any case where such replacement
occurs as the result of a demand for payment for increased costs, such Affected
Lender’s increased costs for which it is entitled to reimbursement under this
Agreement through the date of such prepayment), and terminate such Affected
Lender’s obligations under the Revolving Commitment Amount.
 
ARTICLE V  
 
CONDITIONS TO BORROWING
 
SECTION 5.1   Initial Borrowing. The obligations of the Lenders to fund the
initial Borrowing and the Letter of Credit Issuer to issue, and the Lenders to
participate in, any letter of Credit, shall be subject to the prior or
concurrent satisfaction of each of the conditions precedent set forth in this
Section 5.1.
 
SECTION 5.1.1   Resolutions, etc. The Agent shall have received from each Credit
Party a certificate, dated the date of the initial Borrowing, of its Secretary
or Assistant Secretary as to:
 
(a) resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement, the Notes
and each other Loan Document to be executed by it; and


(b) the incumbency and signatures of those of its officers authorized to act
with respect to this Agreement, the Notes and each other Loan Document executed
by it;


upon which certificate each Lender may conclusively rely until it shall have
received a further certificate of the Secretary of such Credit Party canceling
or amending such prior certificate.
 
SECTION 5.1.2   Delivery of Notes. The Agent shall have received, for the
account of each Lender, its Notes duly executed and delivered by the Borrower.
 
SECTION 5.1.3   Applicable Margin. The Agent shall receive a certificate,
executed by an Authorized Officer of the Borrower, delineating the Applicable
Margin after giving pro forma effect to the Loans to be incurred on the Original
Closing Date.
 
37

--------------------------------------------------------------------------------


SECTION 5.1.4   Guaranty. The Agent shall have received the Guaranty, dated the
date hereof, duly executed by each Subsidiary of the Borrower.
 
SECTION 5.1.5   Pledge Agreements. The Agent shall have received executed
counterparts of the Borrower Pledge Agreement and the Guarantor Pledge
Agreement, each dated as of the date hereof, duly executed by each Credit Party
party thereto, together with stock certificates, accompanied by undated stock
powers duly executed in blank, and promissory notes, duly endorsed in blank,
required to be delivered to the Agent pursuant to the Borrower Pledge Agreement
and the Guarantor Pledge Agreement.
 
SECTION 5.1.6   Security Agreements. The Agent shall have received executed
counterparts of the Borrower Security Agreement and the Guarantor Security
Agreement, each dated as of the date hereof, duly executed by each Credit Party
thereto, together with:
 
(a) acknowledgment copies of properly filed Uniform Commercial Code financing
statements naming the relevant Credit Party as the debtor and the Agent as the
secured party, or other similar instruments or documents, filed under the
Uniform Commercial Code of all jurisdictions as may be necessary or, in the
opinion of the Agent, desirable to perfect the security interest of the Agent
pursuant to such Security Agreement;


(b) executed copies of proper Uniform Commercial Code Form UCC-3 termination
statements, if any, necessary to release all Liens and other rights of any
Person:


(i) in any collateral described in such Security Agreement previously granted by
any Person, and


(ii) securing any of the Indebtedness identified in Part A of Schedule 6.17,
together with such other Uniform Commercial Code Form UCC-3 termination
statements as the Agent may reasonably request from such Credit Party; and


(c) copies of Uniform Commercial Code Requests for Information or Copies (Form
UCC-11), or a similar search report certified by a party acceptable to the
Agent, dated a date reasonably near to the date of the initial Borrowing,
listing all effective financing statements which name each Credit Party (under
its present name and any previous names) as the debtor and which are filed in
the jurisdictions in which filings were made pursuant to clause (a) above,
together with copies of such financing statements (none of which (other than
those described in clause (a), if such Form UCC-11 or search report, as the case
may be, is current enough to list such financing statements described in clause
(a)) shall cover any collateral described in such Security Agreement).


SECTION 5.1.7   Intellectual Property Assignment. The Agent shall have received
executed counterparts of an Intellectual Property Assignment, dated the date
hereof, duly executed by each Credit Party.
 
38

--------------------------------------------------------------------------------


SECTION 5.1.8   Opinions of Counsel. The Agent shall have received opinions,
dated the date of the initial Borrowing and addressed to the Agent and all
Lenders, from Katten Muchin Zavis Rosenman, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit H hereto.
 
SECTION 5.1.9   Agreements. The Agent shall have received true and correct
copies, certified as such by an Authorized Officer of the Borrower, of each
agreement governing Indebtedness listed on Schedule 6.17.
 
SECTION 5.1.10   Closing Fees, Expenses, etc. The Agent shall have received for
its own account, or for the account of each Lender, as the case may be, all
fees, costs and expenses due and payable on the Original Closing Date pursuant
to Section 3.3 and, to the extent invoiced on such date, Section 10.3.
 
SECTION 5.2   All Borrowings and Letters of Credit. The obligation of each
Lender to fund any Loan on the occasion of any Borrowing (including the initial
Borrowing) and the obligation of the Letter of Credit Issuer to issue any Letter
of Credit shall be subject to the satisfaction of each of the conditions
precedent set forth in this Section 5.2.
 
SECTION 5.2.1   Compliance with Warranties, No Default, etc. Both before and
after giving effect to any Borrowing (but, if any Default of the nature referred
to in Section 8.1.5 shall have occurred with respect to any other Indebtedness,
without giving effect to the application, directly or indirectly, of the
proceeds thereof) the following statements shall be true and correct:
 
(a) the representations and warranties set forth in Article VI shall be true and
correct with the same effect as if then made (unless stated to relate solely to
an early date, in which case such representations and warranties shall be true
and correct as of such earlier date);


(b) no Default or Event of Default shall have then occurred and be continuing;
and
 
(c) the Borrower shall have been in compliance with the minimum EBITDA
requirements of Section 7.2.4(d) for the Fiscal Quarter most recently ended.


SECTION 5.2.2   Borrowing Request; LC Notice. The Agent shall have received a
Borrowing Request for such Borrowing or LC Notice for the issuance of a Letter
of Credit. Each of the delivery of a Borrowing Request or LC Notice, as the case
may be, and the acceptance by the Borrower of the proceeds of such Borrowing or
the issuance of such Letter of Credit, as the case may be, shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing
or the issuance of such Letter of Credit, as the case may be (both immediately
before and after giving effect to such Borrowing and the application of the
proceeds thereof or the issuance of such Letter of Credit, as the case may be,)
the statements made in Section 5.2.1 are true and correct.
 
SECTION 5.2.3   Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of each Credit Party shall be reasonably
satisfactory in form and substance to the Agent and its counsel; the Agent and
its counsel shall have received all information, approvals, opinions, documents
or instruments as the Agent or its counsel may reasonably request.
 
39

--------------------------------------------------------------------------------


SECTION 5.3   Conditions to Fifth Amended and Restated Effective Date. This
Agreement shall become effective upon the later of June __, 2006 and the date of
the satisfaction of each of the following (the “Fifth Amended and Restated
Effective Date”):
 
SECTION 5.3.1   Executed Signature Pages to Agreement. Execution of this
Agreement and delivery of executed signature pages to this Agreement by the
Borrower, each Lender and the Agent.
 
SECTION 5.3.2   Executed Reaffirmation of Collateral Documents. Execution of the
Reaffirmation of Collateral Documents by the Borrower and each Subsidiary
Guarantor and delivery of the signature pages executed by the Borrower and each
Subsidiary Guarantor to the Reaffirmation of Collateral Documents to the Agent.
 
SECTION 5.3.3   Payment of Fees and Expenses. Payment by the Borrower to the
Agent of all reasonable out of pocket fees and expenses (including, without
limitation, the reasonable fees and expenses of Winston & Strawn) of the Agent
and the Lenders in connection with this Agreement.
 
SECTION 5.3.4   Resolutions, etc. The Agent shall have received from each Credit
Party a certificate, dated as of the Fifth Amended and Restated Effective Date,
of its Secretary or Assistant Secretary as to:
 
(a) resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document to be executed by it; and


(b) the incumbency and signatures of those of its officers authorized to act
with respect to this Agreement and each other Loan Document executed by it;


upon which certificate each Lender may conclusively rely until it shall have
received a further certificate of the Secretary of such Credit Party canceling
or amending such prior certificate.
 
SECTION 5.3.5   Certificate.
 
A certificate signed by the chief financial officer or chief executive officer
of the Borrower, dated as of the Fifth Amended and Restated Effective Date and
after giving effect to this Agreement:
 
(i) stating that the representations and warranties contained in Article VI are
true and correct on and as of such date as though made on and as of such date;
and

(ii) stating that no Default or Event of Default exists.
 
                    SECTION 5.3.6   Updated Disclosure Schedules. 
 
40

--------------------------------------------------------------------------------


A certificate signed by the chief financial officer or chief executive officer
of the Borrower dated as of the Fifth Amended and Restated Effective Date,
proposing any necessary changes to the Schedules to this Agreement in form and
substance reasonably satisfactory to the Agent occurring after the Original
Closing Date.
 
SECTION 5.3.7   Officer's Certificate of In-House Counsel.
 
An officer's certificate of the in-house legal counsel of the Borrower on behalf
of the Borrower and other Credit Parties dated as of the Fifth Amended and
Restated Effective Date in form and substance satisfactory to the Agent.
 
SECTION 5.3.8   Amended and Restated Promissory Notes. Borrower shall have
delivered to Agent on behalf of each of the Lenders, executed amended and
restated promissory notes reflecting such Lender's Revolving Commitment Amount
as of the Fifth Amended and Restated Effective Date.
 
SECTION 5.3.9   Other Documents.
 
Such other customary approvals, opinions, documents or materials as the Agent
may reasonably request.
 
ARTICLE VI  
 
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lenders and the Agent to enter into this Agreement and to
make Loans hereunder, the Borrower represents and warrants unto the Agent and
each Lender as set forth in this Article VI.
 
SECTION 6.1   Organization, etc. The Borrower and each of its Subsidiaries is
validly organized and existing and in good standing under the laws of the State
of its organization, is duly qualified to do business and is in good standing as
a foreign corporation in each jurisdiction where the nature of its business
requires such qualification, and has full power and authority and holds all
requisite governmental licenses, permits and other approvals to enter into and
perform its Obligations under this Agreement, the Notes and each other Loan
Document to which it is a party and to own and hold under lease its property and
to conduct its business substantially as currently conducted by it.
 
SECTION 6.2   Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by the Borrower and each of its Subsidiaries of this Agreement,
the Notes and each other Loan Document executed or to be executed by it, are
within each such Credit Party’s powers, have been duly authorized by all
necessary corporate action, and do not:
 
(a) contravene such Credit Party’s Organizational Documents;
 
(b) contravene any contractual restriction, law or governmental regulation or
court decree or order binding on or affecting such Credit Party, which
contravention reasonably would be expected to have a Material Adverse Effect; or
 
41

--------------------------------------------------------------------------------


(c) result in, or require the creation or imposition of, any Lien on any of such
Credit Party’s properties other than a Permitted Lien.
 
SECTION 6.3   Government Approval, Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or other Person is required for the due execution, delivery
or performance by any Credit Party, including, without limitation, the Borrower,
of this Agreement, the Notes or any other Loan Document to which it is a party,
other than as described in Schedule 6.3 which have been obtained or delivered on
or prior to the Fifth Amended and Restated Effective Date. Neither the Borrower
nor any of its Subsidiaries, is an “investment company” within the meaning of
the Investment Company Act of 1940, as amended, or a “holding company”, or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 2005, as amended.
 
SECTION 6.4   Validity, etc. This Agreement constitutes, and the Notes and each
other Loan Document executed by each Credit Party thereto will, on the due
execution and delivery thereof, constitute, the legal, valid and binding
obligations of such Credit Party enforceable in accordance with their respective
terms, except that the validity or enforceability of any such Loan Document may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforceability of creditors’ rights generally or by
equitable principles, whether enforcement thereof is sought in a court of law or
equity.
 
SECTION 6.5   Financial Information. The audited financial statements of the
Borrower and its Subsidiaries on a consolidated basis as of December 31, 2005,
and the unaudited financial statements of the Borrower and its Subsidiaries on a
consolidated basis as of March 31, 2006, copies of which have been furnished to
the Agent and each Lender, have been prepared in accordance with GAAP
consistently applied (subject to ordinary, good faith year end audit
adjustments), and present fairly the consolidated financial position of the
Persons covered thereby as at the dates thereof and the results of their
operations for the periods then ended.
 
SECTION 6.6   No Material Adverse Change. Since December 31, 2005, there has
been no material adverse change in the financial condition, operations, assets,
business, properties or prospects of the Borrower and its Subsidiaries taken as
a whole.
 
SECTION 6.7   Litigation, Labor Controversies, etc. There is no pending or, to
the knowledge of the Borrower, threatened litigation, action, proceeding, or
labor controversy affecting any Credit Party, or any of their respective
properties, businesses, assets or revenues, or any Person who provided health
care services under contract with any Credit Party, which reasonably would be
expected to have a Material Adverse Effect or which purports to affect the
legality, validity or enforceability of this Agreement, the Notes or any other
Loan Document. 
 
SECTION 6.8   Subsidiaries. (a) The Borrower has no Subsidiaries, except those
Subsidiaries:
 
(i) which are identified in Schedule 6.8; or


42

--------------------------------------------------------------------------------


(ii) which are permitted to have been formed or acquired by the Borrower in
accordance with Section 7.1.12, 7.2.5 or 7.2.8.


SECTION 6.9   Ownership of Properties. The Borrower and each of its Subsidiaries
owns good and marketable title (or valid leasehold title, with respect to
leasehold estates) to all of its properties and assets, real and personal,
tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges or claims (including infringement claims with respect to patents,
trademarks, copyrights and the like) except as permitted pursuant to Section
7.2.3.
 
SECTION 6.10   Taxes. Except as described on Schedule 6.10, the Borrower and
each of its Subsidiaries has filed all tax returns and reports required by law
to have been filed by it and has paid all taxes and governmental charges thereby
shown to be owing, except any such taxes or charges which are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books.
 
SECTION 6.11   Pension and Welfare Plans. During the twelve-consecutive-month
period prior to the Fifth Amended and Restated Effective Date and prior to the
date of any Borrowing hereunder, no steps have been taken to terminate any
Pension Plan, and no contribution failure has occurred with respect to any
Pension Plan sufficient to give rise to a Lien under Section 302(f) of ERISA. No
condition exists or event or transaction has occurred with respect to any
Pension Plan which reasonably would be expected to result in the incurrence by
the Borrower or any member of the Controlled Group of any material liability,
fine or penalty. Neither the Borrower nor any member of the Controlled Group has
any contingent liability with respect to any post-retirement benefit under a
Welfare Plan, other than liability for continuation coverage described in Part 6
of Title I of ERISA.
 
SECTION 6.12   Environmental Warranties. (a) All facilities and property
(including underlying groundwater) owned or leased by the Borrower or any of its
Subsidiaries have been, and continue to be, owned or leased by the Borrower and
its Subsidiaries in material compliance with all applicable Environmental Laws.
 
(b) There have been no past (which have not been remedied or resolved), and
there are no pending or, to the best knowledge of the Borrower, threatened:
 
(i) claims, complaints, notices or requests for information received by the
Borrower or any of its Subsidiaries with respect to any alleged material
violation of any Environmental Law, or
 
(ii) complaints, notices or inquiries to the Borrower or any of its Subsidiaries
regarding potential material liability under any Environmental Law.
 
(c) There have been no Releases of Hazardous Materials at, on or under any
property now or previously owned or leased by the Borrower or any of its
Subsidiaries that, singly or in the aggregate, have, or would reasonably be
expected to have, a Material Adverse Effect.
 
43

--------------------------------------------------------------------------------


(d) The Borrower and its Subsidiaries have been issued and are in material
compliance with all material permits, certificates, approvals, licenses and
other material authorizations relating to environmental matters and necessary or
desirable for their businesses.
 
(e) No property now or previously owned or leased by the Borrower or any of its
Subsidiaries is listed or proposed for listing (with respect to owned property
only) on the National Priorities List pursuant to CERCLA, on the CERCLIS or on
any similar state list of sites requiring investigation or clean-up.
 
(f) There are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any property now or previously owned or
leased by the Borrower or any of its Subsidiaries.
 
(g) Neither the Borrower nor any of its Subsidiaries has directly transported or
directly arranged for the transportation of any Hazardous Material to any
location which is listed or proposed for listing on the National Priorities List
pursuant to CERCLA, on the CERCLIS or on any similar state list or which is the
subject of federal, state or local enforcement actions or other investigations
which reasonably would be expected to lead to material claims against the
Borrower or such Subsidiary thereof for any remedial work, damage to natural
resources or personal injury, including claims under CERCLA.
 
(h) To the best of the Borrower’s knowledge after due inquiry, there are no
polychlorinated biphenyls or friable asbestos present at any property now or
previously owned or leased by the Borrower or any of its Subsidiaries.
 
(i) No conditions exist at, on or under any property now or previously owned or
leased by the Borrower or any of its Subsidiaries which, with the passage of
time, or the giving of notice or both, reasonably would be expected to give rise
to any material liability under any Environmental Law.
 
SECTION 6.13   Regulations T, U and X. Neither the Borrower nor any of its
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock, and no proceeds of any Loans or any Letter
of Credit will be used for a purpose which violates, or would be inconsistent
with, F.R.S. Board Regulation U or X. Terms for which meanings are provided in
F.R.S. Board Regulation T, U or X or any regulations substituted therefor, as
from time to time in effect, are used in this Section with such meanings.
 
SECTION 6.14   Accuracy of Information. All factual information heretofore or
contemporaneously furnished by or on behalf of any Credit Party in writing to
the Agent or any Lender for purposes of or in connection with this Agreement or
any transaction contemplated hereby is, and all other such factual information
hereafter furnished by or on behalf of any Credit Party to the Agent or any
Lender will be, true and accurate in every material respect on the date as of
which such information is dated or certified and as of the date of execution and
delivery of this Agreement by the Agent and such Lender, and such information is
not, or shall not be, as the case may be, incomplete by omitting to state any
material fact necessary to make such information not misleading.
 
44

--------------------------------------------------------------------------------


SECTION 6.15   Solvency. As of the Fifth Amended and Restated Effective Date,
after giving effect to the consummation of the transaction contemplated by the
Loan Documents and the payment of all fees, costs and expenses payable by the
Borrower with respect to the transactions contemplated by the Loan Documents,
the Borrower and its Subsidiaries are Solvent on a consolidated basis.
 
SECTION 6.16   Collateral Documents. (a) Subject to the provisions of clause (b)
below with respect to the requirement of the Agent to maintain possession as the
Pledged Collateral, the provisions of each of the Collateral Documents are
effective to create in favor of the Agent for the benefit of the Lenders and the
Agent, a legal, valid and enforceable first priority security interest in all
right, title and interest of each Credit Party in the Collateral described
therein; and financing statements have been filed in the offices in all of the
jurisdictions listed in the schedule to the Borrower Security Agreement and the
Guarantor Security Agreement, and each Intellectual Property Assignment has been
filed in the U.S. Patent and Trademark Office and the U.S. Copyright Office.
 
(b) The provisions of the Borrower Pledge Agreement and the Guarantor Pledge
Agreement are effective to create, in favor of the Agent for the benefit of the
Lenders and the Agent, a legal, valid and enforceable first priority security
interest in all of the Collateral described therein; and the Pledged Collateral
was delivered to the Agent or its nominee in accordance with the terms thereof.
The Lien of the Borrower Pledge Agreement and the Guarantor Pledge Agreement
constitutes a perfected, first priority security interest in all right, title
and interest of the Credit Party thereto in the Pledged Collateral described
therein, prior and superior to all other Liens and interests, provided the Agent
maintains possession of the Pledged Collateral for the term of each such
Borrower Pledge Agreement or Guarantor Pledge Agreement, as applicable.
 
(c) All representations and warranties of each Credit Party contained in the
Collateral Documents are true and correct as of the date on which made, except
to the extent such representations pertain to a prior date, in which case such
representations and warranties are true and correct as of such prior date.
 
SECTION 6.17   Indebtedness. Attached hereto as Schedule 6.17 is a complete and
correct list of all Indebtedness of the Borrower and its Subsidiaries
outstanding on the Fifth Amended and Restated Effective Date, showing the
aggregate principal amount which was outstanding on such date. The Borrower has
delivered or caused to be delivered to the Agent a true and complete copy of
each instrument evidencing any Indebtedness listed on Schedule 6.17 and of each
document pursuant to which any of such Indebtedness was issued.
 
SECTION 6.18   Other Agreements/Program Eligibility. Neither the Borrower nor
any of its Subsidiaries (and to the knowledge of the Borrower's officers, no
Minority ASC Entity) is in default in the performance, observance or fulfillment
of any obligation, covenant or condition contained in or applicable with respect
to any Medicaid Provider Agreement, Medicare Provider Agreement, other agreement
or instrument to which the Borrower or a Subsidiary is a party with a third
party payor, or participation in Medicare, Medicaid or any other third-party
payor program in which the Borrower or a Subsidiary participates, which default,
if not remedied within any applicable grace period, reasonably would be expected
to (A) in the case of any Medicaid Provider Agreement or third party payor
agreement other than a national third party payor agreement (i) result in the
revocation, termination, cancellation, suspension or non-renewal of Medicaid
Certification, any similar certification of a material third party not involved
in a national third party payor agreement, if any, a Medicaid Provider Agreement
or agreement with a third party payor which is not party to a national third
party payor program with the Borrower or any Subsidiary of the Borrower, or
eligibility to participate, directly or indirectly, in Medicaid or material
third party payor programs which are not national third party payor programs of
the Borrower and its Subsidiaries, and (ii) have a Material Adverse Effect, or
(B) in the case of any Medicare Provider Agreement or material national third
party payor agreement, (i) result in the revocation, termination, cancellation,
suspension or non-renewal of Medicare Certification, any similar certification
of a material national third party payor contract or agreement, a Medicare
Provider Agreement or material national agreement with a third party payor, or
eligibility to participate, directly or indirectly, in Medicare or material
national third party payor programs and (ii) have a Material Adverse Effect.
 
45

--------------------------------------------------------------------------------


SECTION 6.19   Reimbursement from Third Party Payors. The accounts receivable of
the Borrower and each of its Subsidiaries (and to the knowledge of the
Borrower's officers, each Minority ASC Entity) have been and will continue to be
adjusted reasonably to reflect reimbursement experiences with and policies of
third party payors such as Medicare, Medicaid, Blue Cross/Blue Shield, private
insurance companies, health maintenance organizations, preferred provider
organizations, alternative delivery systems, managed care systems, government
contracting agencies and other third party payors. In particular, accounts
receivable relating to such third party payors do not and shall not exceed
amounts any obligee is entitled to receive under any capitation arrangement, fee
schedule, discount formula, cost-based reimbursement or other adjustment or
limitation to its usual charges.
 
SECTION 6.20   Legal Compliance. The Borrower and each of its Subsidiaries (and
to the knowledge of the Borrower's officers, each Minority ASC Entity) have duly
complied and are in compliance with all Fraud and Abuse Laws; all applicable
state laws and regulations regarding certificate of need and state licensure;
HIPAA and state laws and regulations regarding privacy; and all other
requirements, restrictions and prohibitions of law, including, without
limitation, any statute, law, treaty, rule, regulation, manual, guideline, rule
of professional conduct, or order, decree, writ, injunction or other
determination of an arbitrator, court or other governmental authority, in each
case applicable to or binding upon such Person or any of its property or to
which such person or its property is subject and having the force of law, other
than those noncompliance with which would not reasonably be expected to have a
Material Adverse Effect. 
 
SECTION 6.21   Licensing and Accreditation. Each of the Borrower and each of its
Subsidiaries (and to the knowledge of the Borrower's officers, each Minority ASC
Entity) has, to the extent applicable (A), (i) obtained (or been duly assigned)
all required certificates of need (other than as described on Schedule 6.21) or
determinations of need, as required by the relevant state governmental
authority, for the acquisition, construction, expansion of, investment in or
operation of its businesses or facilities as currently operated; (ii) obtained
and maintains in good standing all required licenses; (iii) to the extent
customary in the industry and geographic market in which it is engaged, obtained
and maintains accreditation from all generally recognized accrediting agencies;
(iv) obtained and maintains Medicaid Certification, Medicare Certification and
any similar third party payor certification, if any; and (v) entered into and
maintains in good standing, if applicable, its Medicaid Provider Agreement and
its agreements with third party payors, the failure of any of which has, or
could reasonably be expected to have, a Material Adverse Effect; and (B) (i)
obtained and maintains Medicare Certification where the failure to obtain or
maintain could reasonably be expected to have a Material Adverse Effect and (ii)
entered into and maintains in good standing its Medicare Provider Agreement
where the failure to enter into and maintain has, or could reasonably be
expected to have a Material Adverse Effect.
 
46

--------------------------------------------------------------------------------


SECTION 6.22   Subordination Provisions. The subordination provisions contained
in all notes, debentures and other instruments entered into or issued in respect
of Subordinated Debt are enforceable against the issuer of the respective
security and the holders thereof in accordance with their respective terms, and
the Loans and all other Obligations are within the definitions of “Senior
Indebtedness”, or other comparable definition, included in such provisions.
 
SECTION 6.23   RICO. None of the Borrower nor any of its Subsidiaries is engaged
in or has engaged in any course of conduct that reasonably would be expected to
subject any of their respective properties to any Lien, seizure or other
forfeiture under any criminal law, racketeer influenced and corrupt
organizations law, civil or criminal, or other similar laws.
 
ARTICLE VII
 
COVENANTS
 
SECTION 7.1   Affirmative Covenants. The Borrower agrees with the Agent and each
Lender that, until all Revolving Commitments have terminated and all Obligations
have been paid and performed in full, each Credit Party will perform the
obligations set forth in this Section 7.1 applicable to such Credit Party.
 
SECTION 7.1.1   Financial Information, Reports, Notices, etc. The Borrower will
furnish, or will cause to be furnished, to each Lender and the Agent copies of
the following financial statements, reports, notices and information:
 
(a) as soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters (commencing with the Fiscal Quarter ending
June 30, 2003) of each Fiscal Year of the Borrower, to the extent prepared to
comply with SEC requirements, a copy of the SEC Form 10-Qs filed by the Borrower
with the SEC for each such quarterly period, or if no such Form 10-Q was so
filed by the Borrower with respect to any such quarterly period, consolidated
balance sheets of the Borrower and its Subsidiaries as of the end of such Fiscal
Quarter and consolidated statements of earnings and cash flow of the Borrower
and its Subsidiaries for such Fiscal Quarter and for the period commencing at
the end of the previous Fiscal Year and ending with the end of such Fiscal
Quarter, certified by the Authorized Officer of the Borrower;
 
(b) as soon as available and in any event within 90 days after the end of each
Fiscal Year of the Borrower, to the extent prepared to comply with SEC
requirements, a copy of the SEC Form 10-K filed by the Borrower with the SEC for
such fiscal year, or, if no such Form 10-K was so filed by the Borrower for such
fiscal year, a copy of the annual audit report for such Fiscal Year for the
Borrower and its Subsidiaries including therein consolidated balance sheets of
the Borrower and its Subsidiaries as of the end of such Fiscal Year and
consolidated statements of earnings and cash flow of the Borrower and its
Subsidiaries for such Fiscal Year, certified (without any Impermissible
Qualification) by Borrower’s independent public accountants;
 
47

--------------------------------------------------------------------------------


(c) within five business days of becoming available and in any event within 200
days after the end of each Fiscal Year, a copy of the management letter (or
other correspondence from Borrower's independent public accountants reasonably
satisfactory to Agent) delivered to Borrower by Borrower’s independent public
accountants in connection with the audit of Borrower’s financial statements for
such previous Fiscal Year;
 
(d) as soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters during a Fiscal Year, and within 90 days
after the end of each Fiscal Year, a certificate, executed by the chief
financial officer and/or principal accounting officer of the Borrower, showing
(in reasonable detail and with appropriate calculations and computations in all
respects satisfactory to the Agent) compliance with the financial covenants set
forth in Section 7.2.4.;
 
(e) as soon as possible and in any event within three Business Days after the
occurrence of each Default, a statement of the chief financial officer and/or
principal accounting officer of the Borrower setting forth details of such
Default and the action which the Borrower has taken and proposes to take with
respect thereto;
 
(f) as soon as possible and in any event within three Business Days after (x)
the occurrence of any adverse development with respect to any litigation,
action, proceeding, or labor controversy described in Section 6.7 or (y) the
commencement of any labor controversy, litigation, action, proceeding of the
type described in Section 6.7, any of which reasonably would be expected to have
a Material Adverse Effect, notice thereof and copies of all documentation
relating thereto;
 
(g) promptly, but not later than five days after the date of filing with the
SEC, copies of all financial statements and reports that Borrower sends to its
shareholders, and copies of all financial statements and regular, periodical or
special reports (including Forms 10-K and 10-Q) that Borrower or any of its
Subsidiaries may make to, or file with, the SEC (including, without limitation,
pursuant to Section 7.2.9(b)) or any national securities exchange;
 
(h) immediately upon becoming aware of the institution of any steps by the
Borrower or any other Person to terminate any Pension Plan, or the failure to
make a required contribution to any Pension Plan if such failure is sufficient
to give rise to a Lien under Section 302(f) of ERISA, or the taking of any
action with respect to a Pension Plan which reasonably would be expected to
result in the requirement that the Borrower furnish a bond or other security to
the PBGC or such Pension Plan, or the occurrence of any event with respect to
any Pension Plan which reasonably would be expected to result in the incurrence
by the Borrower of any material liability, fine or penalty, or any material
increase in the contingent liability of the Borrower with respect to any
post-retirement Welfare Plan benefit, notice thereof and copies of all
documentation relating thereto;
 
48

--------------------------------------------------------------------------------


(i) immediately upon becoming aware of any dispute, litigation or other
proceedings being instituted against any Credit Party to suspend, revoke or
terminate any Medicaid Provider Agreement, Medicaid Certification, Medicare
Provider Agreement, Medicare Certification, eligibility to participate in
Medicare or Medicaid, or agreement with or certification by, if any, or
eligibility to participate in a program of a third party payor, or any subpoena
or investigation by a governmental authority, including without limitation CMS,
the Office of Inspector General of the Department of Health and Human Services,
and the Department of Justice, which suspension, revocation, termination or the
results of such subpoena or investigation reasonably would be expected to have a
Material Adverse Effect, promptly deliver to the Agent written notice thereof
stating the nature and status of such litigation, dispute, proceeding, levy,
execution, subpoena or investigation or other process; or any proceeding
instituted against any Credit Party, or any of their respective officers,
directors, members or managers to exclude any of them from participation in any
Federal or State healthcare program; and
 
(j) such other information respecting the condition or operations, financial or
otherwise, of the Borrower or any of its Subsidiaries as any Lender through the
Agent may from time to time reasonably request. To the extent that any
information to be disclosed hereunder is “protected health information” as
defined under HIPAA, the Borrower and its Subsidiaries shall disclose such
information pursuant to the Business Associate Agreement between it and the
Lenders to which it is a party and under its “health care operations” (as
defined in HIPAA and no Credit Party that is a “covered entity" under HIPAA
shall by contract prohibit disclosure of its protected Health Information to
Lenders that is not otherwise prohibited by HIPAA.
 
SECTION 7.1.2   Compliance with Laws, etc. (a) The Borrower will, and will cause
each of its Subsidiaries to, comply in all material respects with all Fraud and
Abuse Laws; all applicable laws, rules, regulations and orders (including,
without limitation, Medicare Regulations, Medicaid Regulations and the rules and
regulations established by any third party payor), and all applicable corporate
laws including without limitation:
 
(i)  the maintenance and preservation of its corporate existence and
qualification as a foreign corporation, except to the extent no longer necessary
within the reasonable business judgment of the Borrower or such Subsidiary, as
applicable, or if otherwise terminated pursuant to a transaction consummated in
accordance with the provisions of Section 7.2.8; and
 
(ii)  the payment, before the same become delinquent, of all taxes, assessments
and governmental charges imposed upon it or upon its property except to the
extent being diligently contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with GAAP shall have been set aside on
its books.
 
49

--------------------------------------------------------------------------------


(iii) compliance in all material respects with all federal and state laws and
regulations applicable to health care including, all Fraud and Abuse Laws, all
laws relating to licensure, certificate of need, state privacy laws and HIPAA.
 
(b) the Borrower will further use its commercially reasonable efforts, subject
to applicable laws to assure the compliance in all material respects by all
Minority ASC Entities with all applicable laws, including, but not limited to
all federal and state laws and regulations applicable to health care including,
all Fraud and Abuse Laws, all laws relating to licensure, certificate of need
and HIPAA.
 
SECTION 7.1.3   Maintenance of Properties. The Borrower will, and will cause
each of its Subsidiaries to, maintain, preserve, protect and keep its properties
in good repair, working order and condition, and make necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times unless the Borrower determines
in good faith that the continued maintenance of any of its properties is no
longer economically desirable.
 
SECTION 7.1.4   Insurance. (a) Schedule 7.1.4 sets forth as of the date of this
Agreement a true and complete listing of all insurance maintained by the
Borrower and each of its Subsidiaries and each Minority ASC Entity. The Borrower
will, and will cause each of its Subsidiaries to, maintain or cause to be
maintained with responsible insurance companies insurance with respect to its
properties and business (including professional liability insurance,
comprehensive liability insurance and business interruption insurance) against
at least such casualties and contingencies and of at least such types and in at
least such amounts as are commercially reasonable which insurance shall name the
Agent as loss payee and an additional insured, and will, upon request of the
Agent, furnish to each Lender at reasonable intervals (provided that, so long as
no Event of Default shall have occurred and be continuing, no such certification
shall be required to be delivered more than once in any Fiscal Year) a
certificate of an Authorized Officer of the Borrower setting forth the nature
and extent of all insurance maintained by the Borrower and its Subsidiaries in
accordance with this Section.
 
(b) The Borrower will use commercially reasonable efforts to cause each Practice
to maintain medical malpractice insurance at commercially reasonable levels.
 
SECTION 7.1.5   Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep books and records which accurately reflect all of its
business affairs and transactions and permit the Agent and each Lender or any of
their respective representatives, at reasonable times and intervals, upon, so
long as no Event of Default shall exist and be continuing, reasonable prior
notice delivered during regular business hours, to visit all of its offices, to
discuss its financial matters with its officers and independent public
accountant (and the Borrower hereby authorizes such independent public
accountant to discuss the Borrower’s financial matters with each Lender or its
representatives, provided, so long as no Event of Default shall exist or be
continuing, a representative of the Borrower is present) and to examine (and, at
the expense of the Borrower, photocopy extracts from) any of its books or other
corporate records. The Borrower shall pay any fees of such independent public
accountant incurred in connection with the Agent’s or any Lender’s exercise of
its rights pursuant to this Section provided, however, that so long as no Event
of Default shall exist and be continuing, the Borrower shall not be liable for
the fees and expenses of such independent public accountant related to more than
one visit during any Fiscal Year. All visits conducted pursuant to this Section
7.1.5 shall be conducted in such a manner so as not to disrupt the business
operations of the applicable office. All information obtained during any such
visit shall be subject to the provisions of Section 10.12.
 
50

--------------------------------------------------------------------------------


SECTION 7.1.6   Environmental Covenant. The Borrower will, and will cause each
of its Subsidiaries to:
 
(a) use and operate all of its facilities and properties in material compliance
with all Environmental Laws, keep all necessary material permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters in effect and remain in material compliance therewith, and handle all
Hazardous Materials in material compliance with all applicable Environmental
Laws;
 
(b) immediately notify the Agent and provide copies upon receipt of all written
material claims, complaints, notices or inquiries relating to, the condition of
its facilities and properties or compliance with Environmental Laws, and shall
promptly cure and have dismissed with prejudice to the reasonable satisfaction
of the Agent any actions and proceedings relating to compliance with
Environmental Laws; and
 
(c) provide such information and certifications which the Agent may reasonably
request from time to time to evidence compliance with this Section 7.1.6.


SECTION 7.1.7   Changes to Certain Agreements. Without the prior written consent
of the Required Lenders, no Credit Party shall make any amendment, supplement or
modification to any agreements evidencing Subordinated Debt; provided, however,
that any such amendment which conforms with applicable law in all material
respects and is not materially adverse to the interests of the Lenders as
Lenders under the Loan Documents shall be permitted without any consent. Copies
of such amended agreements shall be delivered promptly to the Agent by the
Borrower.
 
SECTION 7.1.8   Governmental Licenses. The Borrower will, and will cause each of
its Subsidiaries to, obtain and maintain all material licenses, certificates of
need, other applicable permits, agreements, certifications and approvals of all
applicable governmental authorities as are required for the conduct of its
business as currently conducted and herein contemplated, Medicaid Certifications
and Medicaid Provider Agreements and Medicare Certifications and Medicare
Provider Agreements and certifications of third party payors the failure of
which has, or could reasonably be expected to have, a Material Adverse Effect.
 
SECTION 7.1.9   Covenants Extending to Other Persons. The Borrower will, and
will cause each of its Subsidiaries to, use its commercially reasonable efforts,
in accordance with applicable law (which shall include, without limitation, the
exercise of contractual rights and remedies available to the Borrower and its
Subsidiaries) to cause each Non-Wholly Owned ASC Subsidiary, Minority ASC
Entity, Practice or Provider, as appropriate to do with respect to itself, its
business and its assets, each of the things required of a Credit Party in
Sections 7.1.2 through 7.1.8 inclusive, subject, however, in the case of Section
7.1.5 to any laws, rules or regulations concerning the confidentiality of
medical records.
 
51

--------------------------------------------------------------------------------


SECTION 7.1.10   Solvency. The Borrower and its Subsidiaries on a consolidated
basis shall at all times be Solvent.
 
SECTION 7.1.11   Further Assurances. (a) The Borrower shall ensure that all
written information, exhibits and reports furnished to the Agent or the Lenders
do not and will not contain any untrue statement of a material fact and do not
and will not omit to state any material fact or any fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made, and will promptly disclose to the Agent and the Lenders and correct
any defect or error that may be discovered therein or in any Loan Document or in
the execution, acknowledgment or recordation thereof.
 
(b) Promptly upon request of the Agent or the Required Lenders, the Borrower
shall (and shall cause any of its Subsidiaries to) execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register, any and all
such further acts, deeds, conveyances, security agreements, mortgages,
assignments, estoppel certificates, financing statements and continuations
thereof, termination statements, notices of assignment, transfers, certificates,
assurances and other instruments the Agent or such Lenders, as the case may be,
may reasonably require from time to time in order (i) to carry out more
effectively the purposes of this Agreement or any other Loan Document, (ii) to
subject any of the properties, rights or interests covered by any of the
Collateral Documents to the Liens intended to be created by any of the
Collateral Documents, (iii) to perfect and maintain the validity, effectiveness
and priority of any of the Collateral Documents and the Liens intended to be
created thereby, and (iv) to better assure, convey, grant, assign, transfer,
preserve, protect and confirm to the Agent and the Lenders the rights granted or
now or hereafter intended to be granted to the Agent and the Lenders under any
Loan Document or under any other document executed in connection therewith.
 
SECTION 7.1.12   New Subsidiaries. Within 30 Business Days after the date of the
acquisition or creation of any Subsidiary by the Borrower or a Subsidiary of the
Borrower or in the case of a Minority ASC Entity or Non-Wholly Owned ASC
Subsidiary which becomes a Wholly-Owned Subsidiary, such Person will cause to be
delivered to the Agent for the benefit of the Lenders each of the following:
 
(i) in the case of a Subsidiary other than a Non-Wholly-Owned ASC Subsidiary, a
joinder to the Guaranty, the Guarantor Pledge Agreement and the Guarantor
Security Agreement;
 
(ii) in the case of a Subsidiary other than a Non-Wholly-Owned ASC Subsidiary,
if such Subsidiary is a corporation, a limited liability company or a
partnership that has issued certificates evidencing ownership of interests
therein, the capital stock or, if applicable, certificates of ownership of such
limited liability company or partnership, as the case may be, of such Person
pertaining thereto, together with duly executed stock powers or powers of
assignment in blank affixed thereto;
 
52

--------------------------------------------------------------------------------


(iii) in the case of a Subsidiary other than a Non-Wholly-Owned ASC Subsidiary,
if such Subsidiary is a limited liability company or a partnership not described
in clause (ii) immediately above, an acknowledgment of security interest of such
limited liability company or partnership, as the case may be, with respect to
the registration of the Lien on membership or partnership interests in such
Subsidiary, as the case may be, of such Person which acknowledgment shall be in
form and substance satisfactory to the Agent;
 
(iv) a supplement to the appropriate schedules attached to the Collateral
Documents to reflect the acquisition by the Borrower or, a Subsidiary (other
than a Non-Wholly-Owned ASC Subsidiary) of the Borrower, of such Subsidiary,
certified as true, correct and complete by the Authorized Officer of the
relevant Credit Party (provided that the failure to deliver such supplement
shall not impair the rights conferred under the Collateral Documents in after
acquired Collateral and Pledged Collateral);
 
(v) to the extent requested by Agent in its reasonable discretion, an opinion or
opinions of counsel to the Borrower and such Subsidiary (other than a
Non-Wholly-Owned ASC Subsidiary), dated as of the date of delivery of any of the
documents provided in the foregoing clause (i) and addressed to the Agent and
the Lenders, in form and substance reasonably acceptable to the Agent (which
opinion may include assumptions and qualifications of similar effect to those
contained in the opinions of counsel delivered pursuant to Section 5.1.8), to
the effect that:
 
(A) such Subsidiary is duly organized, validly existing and in good standing in
the jurisdiction of its organization, has the requisite power and authority to
own its properties and conduct its business as then owned and then proposed to
be conducted and is duly qualified to transact business and is in good standing
in each jurisdiction listed on the schedule attached to such opinion;
 
(B) the execution, delivery and performance of the Guaranty, the Guarantor
Pledge Agreement and the Guarantor Security Agreement, as applicable, described
in clause (i) of this Section 7.1.11, have been duly authorized by all requisite
action (including any required shareholder, member or partner approval), such
agreement has been duly executed and delivered and constitutes the valid and
binding obligation of such Subsidiary, enforceable against such Subsidiary in
accordance with its terms, except to the extent such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to creditors’ rights and remedies generally, or to general
principles of equity, whether enforcement thereof is considered in a court of
law or equity; and
 
(C) all financing statements, instruments and documents are in a form which is
sufficient to create a security interest in favor of the Agent in the Pledged
Collateral and the Collateral, as the case may be;
 
(vi) current copies of the charter documents, including, limited liability
agreements and certificates of formation, partnership agreements and
certificates of limited partnership, if applicable, and bylaws of such
Subsidiary, minutes of duly called and conducted meetings (or duly effected
consent actions) of the Board of Directors, members, partners, or appropriate
committees thereof (and, if required by such charter documents, bylaws or by
applicable laws, of the shareholders, members or partners) of such Subsidiary
authorizing the actions and the execution and delivery of documents described in
this Section 7.1.11 and evidence satisfactory to the Agent (confirmation of the
receipt of which will be provided by the Agent to the Lenders) that such
Subsidiary is Solvent as of such date and after giving effect to the execution
of any of the documents required by clause (i) above.
 
53

--------------------------------------------------------------------------------


SECTION 7.2   Negative Covenants. The Borrower agrees with the Agent and each
Lender that, until all Revolving Commitments have terminated and all Obligations
have been paid and performed in full, each Credit Party will perform the
obligations set forth in this Section 7.2.
 
SECTION 7.2.1   Business Activities. The Borrower will not, and will not permit
any of its Subsidiaries, including, without limitation, any New Subsidiary, to,
engage in any business activity, except in (a) the fields of enterprise that
fall within the definition of “Target” herein; and (b) reasonable extensions of
the businesses being engaged in by the Borrower and its Subsidiaries on the
Fifth Amended and Restated Effective Date.
 
SECTION 7.2.2   Indebtedness. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist or otherwise
become or be liable in respect of any Indebtedness, other than, without
duplication, the following:
 
(a) Indebtedness in respect of the Loans and other Obligations;
 
(b) until the date of the initial Borrowing, Indebtedness identified in Part A
of Schedule 6.17;
 
(c) Indebtedness, including Subordinated Debt, existing as of the Fifth Amended
and Restated Effective Date which is identified in Part B of Schedule 6.17, but
without giving effect to any extensions, renewals or refinancing thereof;
 
(d) Indebtedness in respect of Liens to the extent permitted in Section
7.2.3(c);
 
(e) unsecured Indebtedness incurred in the ordinary course of business
(including open accounts extended by suppliers on normal trade terms in
connection with purchases of goods and services, but excluding Indebtedness
incurred through the borrowing of money or Contingent Liabilities);
 
(f) Indebtedness, in respect of Capitalized Lease Liabilities, at any one time
not to exceed in the aggregate $13,000,000 less the amount of any Indebtedness
which is outstanding and permitted solely under subsection 7.2.3.(c);
 
(g) Indebtedness consisting of intercompany loans, guarantees and advances made
by the Borrower to any Credit Party or by such Credit Party to the Borrower or
another Credit Party (“Credit Party Intercompany Loans”), provided that (i) if
requested by the Agent, the payor Credit Party shall have executed and delivered
to the payee Credit Party a demand note (the “Credit Party Intercompany Note”)
to evidence any such Credit Party Intercompany Loan, which Credit Party
Intercompany Note shall be in form and substance satisfactory to Agent pledged
to the Agent pursuant to the relevant Collateral Documents as additional
collateral security for the Obligations, (ii) the payee Credit Party shall
record all Credit Party Intercompany Loans on its books and records in a manner
satisfactory to Agent, and (iii) at the time any such Credit Party Intercompany
Loan is made by a payee Credit Party and after giving effect thereto, each of
the payee Credit Party and the payor Credit Party shall be Solvent;
 
54

--------------------------------------------------------------------------------


(h) Subordinated Debt of the Borrower issued to the seller of a Target in
connection with a Permitted Acquisition, such Indebtedness to be on terms and
conditions reasonably satisfactory to the Agent (the Agent hereby acknowledges
and agrees that the subordination provisions contained in the Subordinated Debt
existing as of the date hereof are satisfactory);
 
(i) Subordinated Debt of the Borrower, such Subordinated Debt to mature no
earlier than one year after the Maturity Date and shall otherwise be on terms
and conditions reasonably satisfactory to the Agent (the Agent hereby
acknowledges and agrees that the subordination provisions contained in the
Subordinated Debt existing as of the date hereof are satisfactory);
 
(j) Indebtedness of the Borrower constituting unpaid minority interests to a
Provider in connection with a Permitted Acquisition, such Indebtedness to be on
terms and conditions reasonably satisfactory to the Agent;
 
(k) Indebtedness of a Target which exists at the time such Target is the subject
of a Permitted Acquisition, which Indebtedness is assumed by the Credit Party
which is a party to such Permitted Acquisition and is otherwise permitted
pursuant to this Section 7.2.2;
 
(l) Indebtedness represented by the Investments described in Section 7.2.5(h);
and 
 
(m)  Indebtedness in an amount not to exceed $16,000,000 in the aggregate at any
one time outstanding and $3,000,000 to any individual Minority ASC Entity or
Non-Wholly Owned Subsidiary (other than NovaMed of New Albany) at any one time
outstanding, in each case when aggregated with amounts outstanding pursuant to
clause (o) below, consisting of intercompany loans and advances made by the
Borrower or any Subsidiary to any Minority ASC Entity or Non-Wholly Owned
Subsidiary or by a Minority ASC Entity or Non-Wholly Owned Subsidiary to the
Borrower or any other Subsidiary (“Non-Credit Party Intercompany Loans”),
provided that (i) the payor shall have executed and delivered to the payee a
note (the “Non-Credit Party Intercompany Note”) to evidence any such Non-Credit
Party Intercompany Loan, which Non-Credit Party Intercompany Note shall be in
form and substance satisfactory to Agent pledged to the Agent pursuant to the
relevant Collateral Documents as additional collateral security for the
Obligations, (ii) the payee shall record all Non-Credit Party Intercompany Loans
on its books and records in a manner satisfactory to Agent, and (iii) at the
time any such Non-Credit Party Intercompany Loan is made by a payee and after
giving effect thereto, each of the payee and the payor shall be Solvent;
 
55

--------------------------------------------------------------------------------


(n) Indebtedness consisting of Non-Credit Party Intercompany Loans in excess of
the amounts permitted by clauses (m) or (o) of this Section 7.2.2, but in any
event not to exceed $24,000,000 in the aggregate when aggregated with amounts
outstanding and permitted by clauses (m) or (o) of this Section 7.2.2; provided,
that any such Non-Credit Party Intercompany Note permitted pursuant to this
clause (n) shall be secured by a perfected first priority lien on the assets of
such Minority ASC Entity or Non-Wholly Owned Subsidiary, as applicable, the
scope of which lien shall be satisfactory to the Agent and which lien shall be
assigned to the Agent;
 
(o) Indebtedness consisting of guarantees by the Borrower or any Credit Party of
the obligations of any Non-Wholly Owned Subsidiary or Minority ASC Entity (other
than NovaMed of New Albany), in any event not to exceed $24,000,000 in the
aggregate at any one time outstanding and $3,000,000 to any individual
Non-Wholly Owned Subsidiary or Minority ASC Entity (other than NovaMed of New
Albany), in each case when aggregated with Indebtedness outstanding under clause
(m) above;
 
(p) Indebtedness of Borrower or any ASC Subsidiary owing to the seller of the
equity interests of a Non-Wholly-Owned ASC Subsidiary or Minority ASC Subsidiary
of the Borrower as part of the purchase price with respect to an ASC Subsidiary
Capital Event otherwise permitted hereunder;
 
(q)         *         ;
 
(r)           *        ;
 
provided, however, that no Indebtedness otherwise permitted by clauses (d), (e),
(f), (g), (h), (i), (j), (k), (l), (m), (n), (o) or (p) shall be permitted if,
after giving effect to the incurrence thereof, any Default shall have occurred
and be continuing.
 
SECTION 7.2.3   Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, revenues or assets, whether now owned or hereafter acquired,
except:
 
(a) Liens securing payment of the Obligations, granted pursuant to any Loan
Document;
 
(b) until the date of the initial Borrowing; Liens securing payment of
Indebtedness of the type permitted and described in clause (b) of Section 7.2.2;
 
* Confidentiality portion omitted and filed separately with the Commission.
56

--------------------------------------------------------------------------------


(c) purchase money security interests, in addition to, and not in limitation of,
the Capitalized Lease Liabilities described in clause (j) hereof, on any
property acquired or held by any Subsidiary in the ordinary course of business,
securing Indebtedness incurred or assumed for the purpose of financing all or
any part of the cost of acquiring such property; provided that (i) any such Lien
attaches to such property concurrently with or within 20 days after the
acquisition thereof, (ii) such Lien attaches solely to the property so acquired
in such transaction, and (iii) the principal amount of the Indebtedness which is
outstanding and which is secured by any and all such purchase money security
interests shall not at any time exceed $13,000,000 less the amount of
Indebtedness outstanding and permitted solely under subsection 7.2.2(f);
 
(d) Liens for taxes, assessments or other governmental charges or levies not at
the time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;
 
(e) Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue or being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books;
 
(f) Liens (other than any Lien imposed by ERISA) incurred in the ordinary course
of business in connection with workmen’s compensation, unemployment insurance or
other forms of governmental insurance or benefits, or to secure performance of
tenders, statutory obligations, leases and contracts (other than for borrowed
money) entered into in the ordinary course of business or to secure obligations
on surety or appeal bonds;
 
(g) judgment Liens in existence less than 30 days after the entry thereof or
with respect to which execution has been stayed or the payment of which is
bonded or covered in full (subject to a customary deductible) by insurance
maintained with responsible insurance companies;
 
(h) Liens in existence on the Fifth Amended and Restated Effective Date and
listed on Schedule 7.2.3, but without giving effect to any extensions or
renewals thereof; and
 
(i) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the property of the Person which is
subject thereto;
 
(j) Liens in connection with Capitalized Lease Liabilities in the amount and to
the extent permitted by subsection 7.2.2(f);
 
(k) Liens on property leased by the Borrower or any Subsidiary or other interest
or title of the lessor under operating leases securing obligations of the
Borrower or such Subsidiary to the lessor under such leases;
 
57

--------------------------------------------------------------------------------


(l) Liens on property of a Target which exist at the time such Target becomes
the subject of a Permitted Acquisition to the extent such Liens are otherwise
permitted pursuant to this Section 7.2.3; and
 
(m)        *          . 
 
SECTION 7.2.4   Financial Condition. The Borrower will not permit:
 
(a) Its Net Worth as of the last day of each Fiscal Quarter to be less than 75%
of the amount of its Net Worth existing on June 29, 2006, plus 50% of Net Income
(without giving effect to any losses) for each Fiscal Quarter occurring after
June 30, 2006, plus 50% of the net proceeds from any equity issuance by the
Borrower or any of its Subsidiaries occurring since June 30, 2006, plus 50% of
any incremental additive equity associated with any Permitted Acquisition.
 
(b) the Total Leverage Ratio as of the end of each Fiscal Quarter for the twelve
month period preceding such date to be greater than 3.50:1.00.


(c) as of the last day of any Fiscal Quarter the ratio of (a) EBITDA plus rent
expenses incurred by the Borrower and its Subsidiaries, minus Capital
Expenditures incurred by the Borrower and its Subsidiaries, minus cash taxes
paid by the Borrower and its Subsidiaries, in each case for the period of four
fiscal quarters then ending, to (b) Fixed Charges for such four fiscal quarter
period to be less than 1.40:1.0.


SECTION 7.2.5   Investments. The Borrower will not, and will not permit any of
its Subsidiaries to, make, incur, assume or suffer to exist any Investment in
any other Person, except:
 
(a) Investments existing on the Fifth Amended and Restated Effective Date and
identified in Schedule 7.2.5;
 
(b) Cash Equivalent Investments and cash, provided, however, that the balance
maintained in any deposit account other than a deposit account listed on
Schedule 7.2.5(b) hereto not subject to a Lien of the Agent shall (i) not exceed
$100,000 for a period of seven consecutive days with respect to deposit accounts
of Borrower and any other Credit Party and (ii) in the case of deposit accounts
of any Non-Wholly Owned Subsidiary or Minority ASC Entity, be, in an amount
equal to the Borrower or any Subsidiary's rights therein, transferred to a
deposit account subject to a Lien of the Agent as frequently as practicable but
on a no less frequent basis than monthly;
 
(c) without duplication, Investments permitted as Indebtedness pursuant to
Section 7.2.2;
 
(d) without duplication, Investments permitted as Capital Expenditures in the
Borrower and its Subsidiaries which are Credit Parties;
 
* Confidentiality portion omitted and filed separately with the Commission.
58

--------------------------------------------------------------------------------


(e) in the ordinary course of business, (1) Investments by the Borrower in any
of its Wholly-Owned Subsidiaries, or in any new Wholly-Owned Subsidiary created
or acquired after the Fifth Amended and Restated Effective Date in connection
with a Permitted Acquisition, (2) Investments by the Borrower or any
Wholly-Owned Subsidiary in any Non-Wholly-Owned ASC Subsidiary in the form of
Indebtedness permitted by Section 7.2.2(m) and (n) and (3) other cash
investments in Non-Wholly-Owned ASC Subsidiaries in the aggregate at any time
outstanding not to exceed $8,000,000 when aggregated with Investments
outstanding and permitted by Section 7.2.5(p);  
 
(f) Permitted Acquisitions by the Borrower or a Wholly-Owned Subsidiary of the
Borrower (or, in the case of the purchase of an ASC Facility, by the Borrower or
a Subsidiary of the Borrower);
 
(g) the acquisition by the Borrower or a Wholly-Owned Subsidiary of the Borrower
of 100% of the minority interests held by a Provider in a non-Wholly-Owned
Subsidiary, provided that any such acquisition is made solely in connection with
the merger of such non-Wholly-Owned Subsidiary into the Borrower or a
Wholly-Owned Subsidiary of the Borrower as permitted by Section 7.2.8;
 
(h) Investments by the Borrower or any Subsidiary consisting of loans to
Providers in an amount not to exceed $500,000 individually or $3,200,000 in the
aggregate outstanding at any one time;
 
(i) Investments constituting Hedging Agreements of the Borrower;
 
(j) Investments by a Target which exist at the time such Target is the subject
of a Permitted Acquisition to the extent such Investments are otherwise
permitted pursuant to this Section 7.2.5;
 
(k) Investments by the Borrower or a Subsidiary of the Borrower pursuant to ASC
Subsidiary Capital Events provided that (1) no Default or Event of Default shall
have occurred or be continuing both before and after giving effect to such ASC
Subsidiary Capital Event, (2) the Borrower must be able to comply on a pro forma
basis after giving effect to such ASC Subsidiary Capital Event with all of the
covenants of this Agreement; and (3) in the event that the Borrower’s Total
Leverage Ratio on a pro forma basis (after giving effect to the ASC Subsidiary
Capital Event) is greater than 2.75:1.0 the aggregate consideration in
connection with such ASC Subsidiary Capital Event shall not exceed $18,000,000
individually and $42,000,0000 for all ASC Subsidiary Capital Events consummated
within the previous twelve (12) month period when aggregated with the
Consideration paid for Permitted Acquisitions permitted by Section 7.2.5(f)
during such period, without duplication;
 
(l) Permitted Seller Debt in connection with Part A of Exhibit K;
 
59

--------------------------------------------------------------------------------


 
(m) Investments (not including Investments constituting Permitted Acquisitions)
by the Borrower or a Subsidiary of the Borrower in Minority ASC Entities in an
amount not to exceed $800,000 in any individual Minority ASC Entity provided
that the Borrower is in compliance on a pro forma basis after giving effect to
such Investment with all of the covenants contained in this Agreement provided
that in the case of all such Investments pursuant to this clause (m) ("Minority
ASC Investments"), (i) the Minority ASC Entity shall have executed and delivered
to the Person making the Investment a demand note (the “Minority ASC
Intercompany Note”) to evidence any such Minority ASC Investment, which Minority
ASC Intercompany Note shall be in form and substance satisfactory to Agent and
pledged to the Agent, (ii) the payee shall record all Minority ASC Investments
on its books and records in a manner satisfactory to Agent, and (iii) at the
time any such Minority ASC Investment is made and after giving effect thereto,
each of the Person making the Investment and the payor shall be Solvent;
 
(n) Investments consisting of Minority ASC Investments in excess of the amounts
permitted by clause (m) above, but in any event not to exceed $3,200,000 in the
aggregate when aggregated with amounts outstanding and permitted by clause (m)
above provided, that any such Minority ASC Investments permitted pursuant to
this clause (n) shall be secured by a perfected first priority lien on the
assets of such Minority ASC Entity, the scope of which lien shall be
satisfactory to the Agent and which lien shall be assigned to the Agent;
 
(o) Investments by the Borrower and its Subsidiaries in ASC Startups in an
amount not to exceed $8,000,000 (unless consented to by the Required Lenders) at
any one time outstanding; provided, once the Borrower has sold an equity
interest in an ASC Startup as permitted under Section 7.2.9(c), the Investment
in the ASC Startup shall no longer be considered as "outstanding" for purposes
of this clause (n);
 
 
(p) other Investments in Minority ASC Entities of the type not listed above in
an amount not to exceed $8,000,000 in the aggregate outstanding for any such
Investments permitted pursuant to this clause (p) when aggregated with any
Investments outstanding and permitted under Section 7.2.5(e)(3) above;
 
provided, however, that
 
(q) any Investment which when made complies with the requirements of the
definition of the term “Cash Equivalent Investment” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements; and
 
(r) no Investment otherwise permitted by clauses (e), (f), (g), (h), (i), (j)
(m), (n), (o) or (p) shall be permitted to be made if, immediately before or
after giving effect thereto, any Default shall exist and be continuing;


(s)        *          .
 
* Confidentiality portion omitted and filed separately with the Commission.

60

--------------------------------------------------------------------------------


SECTION 7.2.6   Restricted Payments, etc. On and at all times after the Original
Closing Date:
 
(a) The Borrower will not, and will not permit any of its Subsidiaries to,
declare, pay or make any dividend or distribution (in cash, property or
obligations) on any shares of any class of capital stock (now or hereafter
outstanding) of the Borrower or such Subsidiary or on any warrants, options or
other rights with respect to any shares of any class of capital stock (now or
hereafter outstanding) of the Borrower or such Subsidiary (other than in the
case of (I) the Borrower (x) dividends or distributions payable in its common
stock or warrants to purchase its common stock or splitups or reclassifications
of its stock into additional or other shares of its common stock, (y) scheduled
dividend payments on its preferred stock so long as no Default or Event of
Default has occurred and is continuing both before and after giving effect to
the payment of such dividend and (z) distributions to any Subsidiary which is a
limited liability company of the Borrower solely to permit the members thereof
to make payment of its federal and state income tax liability attributable to
such limited liability company’s taxable income, whether or not a Default or an
Event of Default then or (II) any Subsidiary which is a limited liability
company or limited partnership, distributions to members of any such Subsidiary
solely to permit such members to make payment of their federal and state income
tax liability attributably to such member’s taxable income of such Subsidiary
whether or not a Default or an Event of Default than exists) or apply, or permit
any of its Subsidiaries to apply, any of its funds, property or assets to the
purchase, redemption, sinking fund or other retirement of, or agree or permit
any of its Subsidiaries to purchase or redeem, any shares of any class of
capital stock (now or hereafter outstanding) of the Borrower, or warrants,
options or other rights with respect to any shares of any class of capital stock
(now or hereafter outstanding) of the Borrower, except that, (A), in addition to
distributions permitted pursuant to clause (a)(II) above, any Subsidiary of the
Borrower may declare and pay cash dividends and distributions to its equity
holders and (B) so long as no Default or Event of Default then exists or would
result therefrom and so long as the Borrower would be able to comply on a pro
forma basis, assuming such redemption or purchase occurred, with all of the
covenants contained in this Agreement, the Borrower may redeem or purchase
shares of its stock (i) held by former employees of the Borrower or any of its
Subsidiaries following their death, disability or the termination of their
employment or (ii) as otherwise permitted pursuant to the stock-based
compensation plans of Borrower or any of its Subsidiaries;
 
(b) Borrower will not, and will not permit any of its Subsidiaries to:
 
(i) make any payment or prepayment of principal of, or make any payment of
interest on, any Subordinated Debt or on any put option granted to a holder of
Subordinated Debt on any day other than the stated, scheduled date for such
payment or prepayment set forth in the documents and instruments memorializing
such Subordinated Debt or such put option, or which would violate the
subordination provisions of such Subordinated Debt or such put option, or while
any Default or Event of Default exists and is continuing both before and after
giving effect to such payment; or
 
61

--------------------------------------------------------------------------------


(ii) redeem, purchase or defease any Subordinated Debt other than Subordinated
Debt held by a Target, so long as no Default or Event of Default exists or is
continuing both before and after giving effect to such redemption, purchase or
defeasance; and
 
(c) Borrower will not, and will not permit any Subsidiary to, make any sinking
fund payment or deposit for any of the foregoing purposes.


(d) Notwithstanding anything else herein to the contrary, Borrower may redeem or
receive Permitted Seller Equity in connection with a Permitted Asset
Disposition.


(e) Notwithstanding anything else herein to the contrary, Borrower may
repurchase and redeem its common stock provided that (i) the aggregate amount of
all such repurchases shall made on and after the Fifth Amended and Restated
Effective Date shall not exceed $8,000,000, (ii) any offer to repurchase and any
such repurchase shall be conducted in compliance with all applicable federal and
state securities laws, and (iii) upon completion of such repurchase, such common
stock repurchased shall be retired into treasury by Borrower. In addition to
using cash to effectuate such repurchases, such repurchases of Borrower’s common
stock may also include common stock received by Borrower or its Subsidiaries as
consideration for Permitted Equity Ownership Sales. For purposes of measuring
the effect of such repurchases on the aforementioned $8,000,000 cap, the value
of the common stock retired in a Permitted Equity Ownership Sale will be the
average closing price of Borrower’s common stock during the 30-trading day
period immediately preceding such Permitted Equity Ownership Sale.
 
SECTION 7.2.7   Intentionally Omitted.
 
SECTION 7.2.8   Consolidation, Merger, etc. (a) The Borrower will not, and will
not permit any of its Subsidiaries to, liquidate or dissolve, consolidate with,
or merge into or with, any other corporation, or purchase or otherwise acquire
all or substantially all of the assets of any Person (or of any division
thereof) except:
 
(a) any such Subsidiary may liquidate or dissolve voluntarily into, and may
merge with and into, the Borrower or any Wholly-Owned Subsidiary of the Borrower
or any Guarantor, and the assets or stock of any Subsidiary may be purchased or
otherwise acquired by the Borrower or any Wholly-Owned Subsidiary of the
Borrower or any Guarantor provided, however, that the Subsidiaries listed on
Schedule 7.2.8 hereto may dissolve to the extent that the assets and liabilities
of such Subsidiaries are de-minimus;
 
(b) so long as no Default or Event of Default exists and is continuing or would
occur after giving effect thereto, the Borrower or any Wholly-Owned Subsidiary
of the Borrower (or in the case of the purchase of an ASC Facility, the Borrower
or any Subsidiary of the Borrower) may consummate a Permitted Acquisition; and
 
(c) any Subsidiary may liquidate or dissolve into or merge with or into any
other Person, provided that, after giving effect thereto (i) no Default or Event
of Default shall exist or be continuing; (ii) the Net Worth of the surviving
Person shall be at least equal to the Net Worth of the applicable Subsidiary
immediately prior to the consummation of any such liquidation, dissolution or
merger and (iii) the surviving Person shall assume all Obligations of the
applicable Subsidiary under the Loan Documents.
 
62

--------------------------------------------------------------------------------


SECTION 7.2.9   Asset and Capital Stock Dispositions, etc.(a) The Borrower will
not, and will not permit any of its Subsidiaries to, sell, transfer, lease,
contribute or otherwise convey, or grant options, warrants or other rights with
respect to, all or any substantial part of its assets (including accounts
receivable and capital stock of Subsidiaries) to any Person, unless:
 
(i) such sale, transfer, lease, contribution or conveyance is in the ordinary
course of its business or is permitted by Section 7.2.9(b);
 
(ii) the net book value of such assets, together with the net book value of all
other assets sold, transferred, leased, contributed or conveyed otherwise than
in the ordinary course of business by the Borrower or any of its Subsidiaries
pursuant to this clause since the Fifth Amended and Restated Effective Date,
does not exceed $2,500,000 (exclusive of the value of any transaction described
in the preceding clause (i)); or
 
(iii) the Borrower or any Subsidiary of the Borrower may consummate a Permitted
Asset Disposition.
 
(b) the Borrower will not, and will not permit any of its Subsidiaries to,
issue, sell, assign, pledge or otherwise encumber or dispose of any shares of
capital stock or other equity securities in the Borrower or any such Subsidiary
(other than pursuant to this Agreement or any other Loan Document), including
warrants, rights or options to acquire shares or other equity securities of the
Borrower or any of its Subsidiaries; provided that, notwithstanding the
foregoing, and so long as no Default or Event of Default will result therefrom:
 
(i) (x) the Borrower may issue capital stock (or warrants, rights or options to
purchase capital stock) of the Borrower in connection with a Permitted
Acquisition and (y) a Subsidiary of the Borrower may undertake a Permitted
Equity Ownership Sale;
 
(ii) the Borrower may issue common stock of the Borrower to a Provider upon the
conversion of Subordinated Debt held by such Provider into common stock of the
Borrower pursuant to the terms and conditions contained in the documentation
governing such Subordinated Debt;
 
(iii) the Borrower may issue common stock of the Borrower in connection with a
registered offering, provided, however, that the Borrower shall have delivered a
certified copy of each agreement, document or other instrument (including,
without limitation, any registration statement and underwriting agreement)
entered into by the Borrower in connection with such registered offering;
 
63

--------------------------------------------------------------------------------


(iv) the Borrower may issue capital stock, and related options, of the Borrower
to any permitted participant under Borrower’s stock incentive plans or to any
permitted participant under any future stock incentive plans established by the
Borrower and reasonably acceptable to the Agent;
 
(v) the Borrower may issue capital stock (or warrants, rights or options to
purchase capital stock) of the Borrower so long as in connection with a private
placement of its capital stock the consideration received by the Borrower in
connection with such sale is (x) for fair market value (as determined by the
Board of Directors of the Borrower) and (y) paid in immediately available funds;
 
(vi) the Borrower or any Subsidiary may consummate a Permitted Asset
Disposition.
 
(c) The Borrower or any Subsidiary may consummate Permitted Equity Ownership
Sales consisting of interests in ASC Startups.
 
To the extent the Required Lenders waive the provisions of this Section 7.2.9
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 7.2.9, such Collateral shall be sold free and clear of
the Liens created by the Collateral Documents and, if requested by the Borrower,
the Guarantor owner of such Collateral shall be released from the Guaranty, and
the portion of the Collateral owned by such Guarantor shall be released from the
Guarantor Security Agreement and the Agent shall be authorized to take any
actions deemed appropriate in order to effect the foregoing.
 
SECTION 7.2.10   Modification of Certain Agreements. Except as otherwise
permitted pursuant to a Permitted Asset Disposition or Section 7.1.7 hereof, the
Borrower will not, and will not permit any of its Subsidiaries to, consent to
any amendment, supplement or other modification of any of the terms or
provisions contained in, or applicable to, its Organizational Documents, any
document, once entered into, relating to a Permitted Acquisition, other than any
amendment, supplement or other modification that conforms with applicable laws
in all material respects and is not material or does not have an adverse effect
on the Lenders as Lenders under the Loan Documents, or any document or
instrument evidencing or applicable to any Subordinated Debt or any put option
granted to the holders of Subordinated Debt, other than any amendment,
supplement or other modification which extends the date or reduces the amount of
any required repayment or redemption. Notwithstanding anything else in this
Section 7.2.10 to the contrary, the Borrower and its Subsidiaries may terminate
or make any necessary modification to the Organizational Documents which is the
subject of a Permitted Asset Disposition. 
 
SECTION 7.2.11   Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into, or cause, suffer or permit to
exist any arrangement or contract with any of its other Affiliates (other than a
Subsidiary Guarantor) unless such arrangement or contract is (i) is entered into
in connection with a Permitted Asset Disposition or (ii) fair and equitable to
the Borrower or such Subsidiary and is an arrangement or contract of the kind
which would be entered into by a prudent Person in the position of the Borrower
or such Subsidiary with a Person which is not one of its Affiliates.
 
64

--------------------------------------------------------------------------------


SECTION 7.2.12   Negative Pledges, Restrictive Agreements, etc. The Borrower
will not, and will not permit any of its Subsidiaries to, enter into any
agreement (excluding this Agreement, any other Loan Document and any agreement
governing any Indebtedness permitted either by clause (b) of Section 7.2.2 as in
effect on the Fifth Amended and Restated Effective Date or by clause (d) of
Section 7.2.2 as to the assets financed with the proceeds of such Indebtedness)
prohibiting:
 
(a) the creation or assumption of any Lien upon the properties, revenues or
assets of Borrower or any of its Wholly-Owned Subsidiaries, whether now owned or
hereafter acquired, or the ability of any Credit Party to amend or otherwise
modify this Agreement or any other Loan Document; or
 
(b) the ability of any Subsidiary to make any payments, directly or indirectly,
to the Borrower by way of dividends, distributions, advances, repayments of
loans or advances, reimbursements of management and other intercompany charges,
expenses and accruals or other returns on investments, or any other agreement or
arrangement which restricts the ability of any such Subsidiary to make any
payment, directly or indirectly, to the Borrower.


ARTICLE VIII
 
EVENTS OF DEFAULT
 
SECTION 8.1   Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”.
 
SECTION 8.1.1   Non-Payment of Obligations. The Borrower shall default in the
payment or prepayment when due of any principal of or interest on any Loan or
any reimbursement obligation when due, or the Borrower shall default (and such
default shall continue unremedied for a period of five days) in the payment when
due of any commitment fee or other fee or of any other Obligation.
 
SECTION 8.1.2   Breach of Warranty. Any representation or warranty of any Credit
Party made or deemed to be made hereunder or in any other Loan Document executed
by it, any Letter of Credit or any other writing or certificate furnished by or
on behalf of any Credit Party to the Agent or any Lender for the purposes of or
in connection with this Agreement or any such other Loan Document or Letter of
Credit (including any certificates delivered pursuant to Article V) is or shall
be incorrect when made in any material respect.
 
SECTION 8.1.3   Non-Performance of Certain Covenants and Obligations. Any Credit
Party shall default in the due performance and observance of any of its
obligations under Sections 7.1.1, 7.1.7, 7.1.8, 7.1.11, 7.1.12 or Section 7.2
(exclusive of Section 7.2.4(d)).
 
SECTION 8.1.4   Non-Performance of Other Covenants and Obligations. Any Credit
Party shall default in the due performance and observance of any other agreement
(other than Section 7.2.4(d)) contained herein or in any other Loan Document
executed by it, and such default shall continue unremedied for a period of 30
days after notice thereof shall have been given to the Borrower by the Agent or
any Lender.
 
65

--------------------------------------------------------------------------------


SECTION 8.1.5   Default on Other Indebtedness. A default shall occur in the
payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any Indebtedness (other than Indebtedness
described in Section 8.1.1) of any Subsidiary having a principal amount,
individually or in the aggregate, in excess of $1,600,000, or a default shall
occur in the performance or observance of any obligation or condition with
respect to such Indebtedness if the effect of such default is to accelerate the
maturity of any such Indebtedness or such default shall continue unremedied for
any applicable period of time sufficient to permit the holder or holders of such
Indebtedness, or any trustee or agent for such holders, to cause such
Indebtedness to become due and payable prior to its expressed maturity.
 
SECTION 8.1.6   Judgments. Any judgment or order for the payment of money in
excess of $1,600,000 shall be rendered against any Subsidiary (which judgment is
not covered by insurance and with respect to such judgment an insurance carrier
has not accepted responsibility for coverage) and either:
 
(a) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order; or
 
(b) there shall be any period of 10 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.
 
SECTION 8.1.7   Pension Plans. Any of the following events shall occur with
respect to any Pension Plan:
 
(a) the institution of any steps by the Borrower, any member of its Controlled
Group or any other Person to terminate a Pension Plan if, as a result of such
termination, the Borrower or any such member reasonably would be expected to be
required to make a contribution to such Pension Plan, or would reasonably expect
to incur a liability or obligation to such Pension Plan, in excess of
$2,000,000; or
 
(b) a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA.
 
SECTION 8.1.8   Change of Control. Any Change of Control shall occur.
 
SECTION 8.1.9   Bankruptcy, Insolvency, etc. The Borrower or any Subsidiary
shall:
 
(a) become insolvent or generally fail to pay, or admit in writing its inability
or unwillingness to pay, its debts as they become due;
 
(b) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for such Person or any property of
such Person, or make a general assignment for the benefit of creditors;
 
(c) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for such Person or for a substantial part of the property of such
Person, and such trustee, receiver, sequestrator or other custodian shall not be
discharged within 60 days, provided that the Borrower hereby expressly
authorizes the Agent and each Lender to appear in any court conducting any
relevant proceeding during such 60-day period to preserve, protect and defend
their rights under the Loan Documents;
 
66

--------------------------------------------------------------------------------


(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of such Person, and, if any such case or proceeding is
not commenced by such Person, such case or proceeding shall be consented to or
acquiesced in by such Person or shall result in the entry of an order for relief
or shall remain for 60 days undismissed, provided that the Borrower hereby
expressly authorizes the Agent and each Lender to appear in any court conducting
any such case or proceeding during such 60-day period to preserve, protect and
defend their rights under the Loan Documents; or
 
(e) take any action authorizing, or in furtherance of, any of the foregoing.
 
SECTION 8.1.10   Impairment of Security, etc. Any Loan Document, or any Lien
granted thereunder, shall (except in accordance with its terms or pursuant to
Section 7.2.9), in whole or in part, terminate, cease to be effective or cease
to be the legally valid, binding and enforceable obligation of any Credit Party
thereto; any Credit Party or any other party shall, directly or indirectly,
contest in any manner the effectiveness, validity, binding nature or
enforceability of any Loan Document or Lien granted thereunder; or any Lien
securing any Obligation shall, in whole or in part, cease to be a perfected
first priority Lien, subject only to those exceptions expressly permitted by
such Loan Document.
 
SECTION 8.1.11   Fraud and Abuse Laws. Receipt by the Borrower or any Subsidiary
of a notice from a governmental authority or third party payor that it intends
to disallow requested reimbursements, or intends to demand or demands adjustment
or repayment of past reimbursements in excess of, either individually or in the
aggregate with any other disallowed reimbursements, ten percent (10%) of the net
revenues of the Borrower for the previous fiscal quarter respecting amounts
submitted for reimbursement or collected by such Person from participation in
the Medicare, Medicaid or third party payor programs.
 
SECTION 8.1.12   Certifications. (i) Revocation, suspension or involuntary
cancellation or termination of any Medicare Certification, Medicare Provider
Agreement, Medicaid Certification, Medicaid Provider Agreement or third party
payor certification, if any, or agreement of or affecting the Borrower or any
Subsidiary or notice of any investigation or notice of any proceeding being
instituted against any Credit Party, any of the Minority ASC Entities, or any of
their respective officers, directors, members or managers by any governmental
authority which could reasonably be expected to result in any of the foregoing
actions, or (ii) the loss of any other permits, licenses, authorizations,
certifications or approval from any federal, state or local governmental
authority or termination of any contract with any such authority by the Borrower
or any Subsidiary, in either case which cancellation, revocation, suspension or
termination, (x) continues for a period greater than 60 days and (y) results in
the suspension or termination of operations of the Borrower or any Subsidiary or
in the failure of the Borrower or any Subsidiary to be eligible to participate
in Medicare, Medicaid or third party payor programs or to accept assignments of
rights to reimbursement under Medicaid Regulations, Medicare Regulations or
guidelines established by a third party payor; or (z) results in the exclusion
of Borrower, or any Subsidiary, or any Minority ASC Entities, or any of their
respective officers, directors, members or managers from participation in any
Federal or State healthcare program, provided that any such events described in
this Section 8.1.12 shall result or reasonably be expected to, either singly or
in the aggregate, in the termination, cancellation, revocation, suspension or
material impairment of operations or rights to reimbursement which produce ten
percent (10%) or more of the Borrower’s net revenues (determined in accordance
with GAAP).


67

--------------------------------------------------------------------------------


SECTION 8.2   Action if Bankruptcy. If any Event of Default described in clauses
(a) through (e) of Section 8.1.9 shall occur, the Revolving Commitments (if not
theretofore terminated) and the obligation of the Letter of Credit Issuer to
issue Letters of Credit shall automatically terminate and the outstanding
principal amount of all outstanding Loans and all other Obligations shall
automatically be and become immediately due and payable, without notice or
demand.
 
SECTION 8.3   Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (a) through (e) of Section 8.1.9)
shall occur for any reason, whether voluntary or involuntary, and be continuing,
the Agent, upon the direction of the Required Lenders, shall by notice to the
Borrower declare all or any portion of the outstanding principal amount of the
Loans and other Obligations to be due and payable and/or the Revolving
Commitments (if not theretofore terminated) and/or the obligation of the Letter
of Credit Issuer to issue Letters of Credit to be terminated, whereupon the full
unpaid amount of such Loans and other Obligations which shall be so declared due
and payable shall be and become immediately due and payable, without further
notice, demand or presentment, and/or, as the case may be, the Revolving
Commitments shall terminate.
 
SECTION 8.4   Letters of Credit. In addition to the foregoing, following the
occurrence and during the continuance of an Event of Default, so long as any
Letter of Credit has not been fully drawn and has not been canceled or expired
by its terms, upon demand by the Lenders, the Borrower shall deposit in an
account (the “Letter of Credit Cash Collateral Account”) maintained with
National City in the name of the Agent, for the benefit of itself and the
Lenders, cash in an amount equal to the aggregate undrawn face amount of all
outstanding Letters of Credit and all fees and other amounts due or which may
become due with respect thereto. The Borrower shall have no control over funds
in the Letter of Credit Cash Collateral Account, which funds shall be invested
by the Agent from time to time in its discretion in certificates of deposit of
National City having a maturity not exceeding thirty days. Such funds shall be
promptly applied by the Agent to reimburse the Letter of Credit Issuer for
drafts drawn from time to time under the Letters of Credit. Such funds, if any,
remaining in the Letter of Credit Cash Collateral Account following the payment
of all Obligations in full or the earlier termination of all Events of Default
shall, unless the Agent is otherwise directed by a court of competent
jurisdiction, be promptly paid over to the Borrower.
 
68

--------------------------------------------------------------------------------


ARTICLE IX
 
THE AGENT
 
SECTION 9.1   Actions. Each Lender hereby appoints National City as its Agent
under and for purposes of this Agreement, the Notes and each other Loan
Document. Each Lender authorizes the Agent to act on behalf of such Lender under
this Agreement, the Notes and each other Loan Document and, in the absence of
other written instructions from the Required Lenders received from time to time
by the Agent (with respect to which the Agent agrees that it will comply, except
as otherwise provided in this Section or as otherwise advised by counsel), to
exercise such powers hereunder and thereunder as are specifically delegated to
or required of the Agent by the terms hereof and thereof, together with such
powers as may be reasonably incidental thereto. Each Lender hereby indemnifies
(which indemnity shall survive any termination of this Agreement) the Agent,
pro rata according to such Lender’s Percentage, from and against any and all
liabilities, obligations, losses, damages, claims, costs or expenses of any kind
or nature whatsoever which may at any time be imposed on, incurred by, or
asserted against, the Agent in any way relating to or arising out of this
Agreement, the Notes and any other Loan Document, including reasonable
attorneys’ fees, and as to which the Agent is not reimbursed by the Borrower;
provided, however, that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, claims, costs or expenses
which are determined by a court of competent jurisdiction in a final proceeding
to have resulted solely from the Agent’s gross negligence or willful misconduct.
The Agent shall not be required to take any action hereunder, under the Notes or
under any other Loan Document, or to prosecute or defend any suit in respect of
this Agreement, the Notes or any other Loan Document, unless it is indemnified
hereunder to its satisfaction. If any indemnity in favor of the Agent shall be
or become, in the Agent’s determination, inadequate, the Agent may call for
additional indemnification from the Lenders and cease to do the acts indemnified
against hereunder until such additional indemnity is given.
 
SECTION 9.2   Funding Reliance, etc. Unless the Agent shall have been notified
by telephone, confirmed in writing, by any Lender by 5:00 p.m., Chicago time, on
the day prior to a Borrowing that such Lender will not make available the amount
which would constitute its Percentage of such Borrowing on the date specified
therefor, the Agent may assume that such Lender has made such amount available
to the Agent and, in reliance upon such assumption, make available to the
Borrower a corresponding amount. If and to the extent that such Lender shall not
have made such amount available to the Agent, such Lender and the Borrower
severally, without duplication, agree to repay the Agent forthwith on demand
such corresponding amount together with interest thereon, for each day from the
date the Agent made such amount available to the Borrower to the date such
amount is repaid to the Agent, at the interest rate applicable at the time to
Loans comprising such Borrowing.
 
SECTION 9.3   Exculpation. Neither the Agent nor any of its directors, officers,
employees or agents shall be liable to any Lender for any action taken or
omitted to be taken by it under this Agreement or any other Loan Document, or in
connection herewith or therewith, except for its own willful misconduct or gross
negligence, nor responsible for any recitals or warranties herein or therein,
nor for the effectiveness, enforceability, validity or due execution of this
Agreement or any other Loan Document, nor for the creation, perfection or
priority of any Liens purported to be created by any of the Loan Documents, or
the validity, genuineness, enforceability, existence, value or sufficiency of
any collateral security, nor to make any inquiry respecting the performance by
the Borrower of its obligations hereunder or under any other Loan Document. Any
such inquiry which may be made by the Agent shall not obligate it to make any
further inquiry or to take any action. The Agent shall be entitled to rely upon
advice of counsel concerning legal matters and upon any notice, consent,
certificate, statement or writing which the Agent believes to be genuine and to
have been presented by a proper Person.
 
69

--------------------------------------------------------------------------------


SECTION 9.4   Successor. The Agent may resign as such at any time upon at least
30 days’ prior notice to the Borrower and all Lenders. If the Agent at any time
shall resign, the Required Lenders, with, so long as no Default or Event of
Default exists and is continuing, the consent of the Borrower, may appoint
another Lender as a successor Agent which shall thereupon become the Agent
hereunder. If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving notice of resignation, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent, which shall be one of the
Lenders or a commercial banking institution organized under the laws of the U.S.
(or any State thereof) or a U.S. branch or agency of a commercial banking
institution, and having a combined capital and surplus of at least $500,000,000.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall be entitled to receive from the retiring Agent such
documents of transfer and assignment as such successor Agent may reasonably
request, and shall thereupon succeed to and become vested with all rights,
powers, privileges and duties of the retiring Agent, and the retiring Agent
shall be discharged from its duties and obligations under this Agreement. After
any retiring Agent’s resignation hereunder as the Agent, the provisions of
 
(i) this Article IX shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Agent under this Agreement; and
 
(ii) Section 10.3 and Section 10.4 shall continue to inure to its benefit.
 
SECTION 9.5   Loans by National City. National City shall have the same rights
and powers with respect to (x) the Loans made by it or any of its Affiliates,
and (y) the Notes held by it or any of its Affiliates as any other Lender and
may exercise the same as if it were not the Agent. National City and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or Affiliate of Borrower as
if National City were not the Agent hereunder.
 
SECTION 9.6   Credit Decisions. Each Lender acknowledges that it has,
independently of the Agent and each other Lender, and based on such Lender’s
review of the financial information of each Credit Party, this Agreement, the
other Loan Documents (the terms and provisions of which being satisfactory to
such Lender) and such other documents, information and investigations as such
Lender has deemed appropriate, made its own credit decision to extend its
Revolving Commitment. Each Lender also acknowledges that it will, independently
of the Agent and each other Lender, and based on such other documents,
information and investigations as it shall deem appropriate at any time,
continue to make its own credit decisions as to exercising or not exercising
from time to time any rights and privileges available to it under this Agreement
or any other Loan Document.
 
SECTION 9.7   Copies, etc. The Agent shall give prompt notice to each Lender of
each notice or request required or permitted to be given to the Agent by any
Credit Party pursuant to the terms of this Agreement (unless concurrently
delivered to the Lenders by such Credit Party). The Agent will distribute to
each Lender each document or instrument received for its account and copies of
all other communications received by the Agent from any Credit Party for
distribution to the Lenders by the Agent in accordance with the terms of this
Agreement.
 
70

--------------------------------------------------------------------------------


ARTICLE X
 
MISCELLANEOUS PROVISIONS
 
SECTION 10.1   Waivers, Amendments, etc. The provisions of this Agreement and of
each other Loan Document may from time to time be amended, modified or waived,
if such amendment, modification or waiver is in writing and consented to by the
Borrower and the Required Lenders; provided, however, that no such amendment,
modification or waiver which would:
 
(a) modify any requirement hereunder that any particular action be taken by all
the Lenders or by the Required Lenders shall be effective unless consented to by
each Lender;
 
(b) modify this Section 10.1, change the definition of “Required Lenders”,
increase the Revolving Commitment Amount or the Percentage of any Lender, reduce
any fees described in Article III, change the schedule of repayments of Loans
provided for in Section 3.1.2, release any Guarantor from its obligations
pursuant to any Guaranty (except in connection with a Permitted Asset
Disposition or as otherwise permitted hereby, in which such cases no consent of
any Lender is required), release all or substantially all of the collateral
security (except in connection with a Permitted Asset Disposition or as
otherwise permitted hereby, in which such cases no consent of any Lender is
required), except as otherwise specifically provided in any Loan Document or
extend the Revolving Commitment Termination Date or Maturity Date shall be made
without the consent of each Lender and each holder of a Note;
 
(c) extend the due date for, or reduce the amount of, any scheduled repayment or
prepayment of principal of or interest on any Loan or any fee payable to a
Lender (or reduce the principal amount of or rate of interest on any Loan) shall
be made without the consent of the holder of that Note evidencing such Loan or
Lender entitled to such fee;
 
(d) affect adversely the interests, rights or obligations of the Agent qua the
Agent shall be made without consent of the Agent; or
 
(e) modify Section 2.7 or 8.4 shall be made without the consent of the Letter of
Credit Issuer.
 
No failure or delay on the part of the Agent, any Lender or the holder of any
Note in exercising any power or right under this Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right. No notice to or demand on
any Credit Party in any case shall entitle it to any notice or demand in similar
or other circumstances. No waiver or approval by the Agent, any Lender or the
holder of any Note under this Agreement or any other Loan Document shall, except
as may be otherwise stated in such waiver or approval, be applicable to
subsequent transactions. No waiver or approval hereunder shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.
 
71

--------------------------------------------------------------------------------


SECTION 10.2   Notices. All notices and other communications provided to any
party hereto under this Agreement or any other Loan Document shall be in writing
or by facsimile transmission and addressed, delivered or transmitted to such
party at its address, facsimile number transmission set forth below in Schedule
10.2 hereto or set forth in the Lender Assignment Agreement or at such other
address, or facsimile transmission number as may be designated by such party in
a notice to the other parties. Any notice, if mailed and properly addressed with
postage prepaid or if properly addressed and sent by pre-paid courier service,
shall be deemed given when received; any notice, if transmitted by facsimile
transmission, shall be deemed given when transmitted, provided such notice is
delivered or facsimile transmitted during regular business hours on a Business
Day.
 
SECTION 10.3   Payment of Costs and Expenses. The Borrower agrees to pay on
demand all reasonable expenses of the Agent (including the reasonable fees and
out-of-pocket expenses of counsel to the Agent and of local counsel, if any, who
may be retained by counsel to the Agent) in connection with:
 
(i) the negotiation, preparation, execution and delivery of this Agreement and
of each other Loan Document, including schedules and exhibits, and any
amendments, waivers, consents, supplements or other modifications to this
Agreement or any other Loan Document as may from time to time hereafter be
required, whether or not the transactions contemplated hereby are consummated,
and
 
(ii) the filing, recording, refiling or rerecording of any Security Document
and/or any Uniform Commercial Code financing statements relating thereto and all
amendments, supplements and modifications to any thereof and any and all other
documents or instruments of further assurance required to be filed or recorded
or refiled or rerecorded by the terms hereof or of such Security Document, and
 
(iii) the preparation and review of the form of any document or instrument
required by this Agreement or any other Loan Document.
 
The Borrower further agrees to pay, and to save the Agent and the Lenders
harmless from all liability for, any stamp or other taxes which may be payable
in connection with the execution or delivery of this Agreement, the borrowings
hereunder, or the issuance of the Notes or any other Loan Documents. The
Borrower also agrees to reimburse the Agent and each Lender upon demand for all
reasonable out-of-pocket expenses (including reasonable attorneys’ fees and
legal expenses) incurred by the Agent or such Lender in connection with (x) the
negotiation of any restructuring or “work-out”, whether or not consummated, of
any Obligations and (y) the enforcement of any Obligations. Notwithstanding
anything contained herein to the contrary, the Borrower shall not be responsible
for any costs or expenses incurred by the Agent or any Lender in connection with
the transactions contemplated by either of Section 10.11(a) or 10.11(b) hereof.
 
72

--------------------------------------------------------------------------------


SECTION 10.4   Indemnification. In consideration of the execution and delivery
of this Agreement by each Lender and the extension of the Revolving Commitments
and the making of the Loans, the Borrower hereby indemnifies, exonerates and
holds the Agent and each Lender and each of their respective officers,
directors, employees and agents (collectively, the “Indemnified Parties”) free
and harmless from and against any and all actions, causes of action, suits,
losses, costs, liabilities and damages, and expenses incurred in connection
therewith (irrespective of whether any such Indemnified Party is a party to the
action for which indemnification hereunder is sought), including reasonable
attorneys’ fees and disbursements (collectively, the “Indemnified Liabilities”),
incurred by the Indemnified Parties or any of them as a result of, or arising
out of, or relating to:
 


(i) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of any Loan;
 
(ii) the entering into and performance of this Agreement and any other Loan
Document by any of the Indemnified Parties (including any action brought by or
on behalf of the Borrower as the result of any determination by the Required
Lenders pursuant to Article V not to fund any Borrowing);
 
(iii) any investigation, litigation or proceeding related to any acquisition or
proposed acquisition by the Borrower of all or any portion of the stock or
assets of any Person, whether or not the Agent or such Lender is party thereto;
 
(iv) any investigation, litigation or proceeding related to any environmental
cleanup, audit, compliance or other matter relating to the protection of the
environment or the Release by Borrower or any of its Subsidiaries of any
Hazardous Material; or
 
(v) the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or releases from, any real property owned or
operated by the Borrower or any Subsidiary thereof of any Hazardous Material
(including any losses, liabilities, damages, injuries, costs, expenses or claims
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, the Borrower or such Subsidiary,
 
except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence or willful misconduct. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law.
 
SECTION 10.5   Survival. The obligations of the Borrower under Sections 4.3,
4.4, 4.5, 4.6 and 10.3 and 10.4, and the obligations of the Lenders under
Section 9.1, shall in each case survive any termination of this Agreement, the
payment in full of all Obligations and the termination of all Revolving
Commitments. The representations and warranties made by the Borrower in this
Agreement and in each other Loan Document shall survive the execution and
delivery of this Agreement and each such other Loan Document.
 
73

--------------------------------------------------------------------------------


SECTION 10.6   Severability. Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.
 
SECTION 10.7   Headings. The various headings of this Agreement and of each
other Loan Document are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.
 
SECTION 10.8   Execution in Counterparts, Effectiveness, etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be executed by the Borrower and the Agent and be deemed to be an original and
all of which shall constitute together but one and the same agreement. This
Agreement shall become effective when counterparts hereof executed on behalf of
the Borrower and each Lender (or notice thereof satisfactory to the Agent) shall
have been received by the Agent and notice thereof shall have been given by the
Agent to the Borrower and each Lender.
 
SECTION 10.9   Governing Law; Entire Agreement. THIS AGREEMENT, THE NOTES AND
EACH OTHER LOAN DOCUMENT SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS. This Agreement, the
Notes and the other Loan Documents constitute the entire understanding among the
parties hereto with respect to the subject matter hereof and supersede any prior
agreements, written or oral, with respect thereto.
 
SECTION 10.10   Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided, however, that:
 
(i) the Borrower may not assign or transfer its rights or obligations hereunder
without the prior written consent of the Agent and all Lenders; and
 
(ii) the rights of sale, assignment and transfer of the Lenders are subject to
Section 10.11.
 
SECTION 10.11   Sale and Transfer of Loans and Note; Participations in Loans and
Note. Each Lender may assign, or sell participations in, its Loans and Revolving
Commitment to one or more other Persons in accordance with this Section 10.11.
 
SECTION 10.11.1   Assignments. Any Lender:
 
(i) with the written consent of the Agent and, provided no Event of Default then
shall exist or be continuing, the Borrower (which consent shall not be
unreasonably delayed or withheld) may at any time assign and delegate to one or
more commercial banks or other financial institutions, and
 
74

--------------------------------------------------------------------------------


(ii) with notice to the Borrower and the Agent, but without the consent of the
Borrower or the Agent, may assign and delegate to any of its Affiliates or to
any other Lender,
 
(each Person described in either of the foregoing clauses as being the Person to
whom such assignment and delegation is to be made, being hereinafter referred to
as an “Assignee Lender”), all or any fraction of such Lender’s total Loans and
Revolving Commitment (which assignment and delegation shall be of a constant,
and not a varying, percentage of all the assigning Lender’s Loans and Revolving
Commitment) in a minimum aggregate amount of $5,000,000 (or such lesser amount
to the extent that after giving effect to such assignment such Lender’s total
Loans and Revolving Commitment is reduced to zero); provided, however, that any
such Assignee Lender will comply, if applicable, with the provisions contained
in the penultimate sentence of Section 4.6, and provided further, however, that,
the Borrower and the Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned and
delegated to an Assignee Lender until:
 
(iii) written notice of such assignment and delegation, together with payment
instructions, addresses and related information with respect to such Assignee
Lender, shall have been given to the Borrower and the Agent by such Lender and
such Assignee Lender,
 
(iv) such Assignee Lender shall have executed and delivered to the Borrower and
the Agent a Lender Assignment Agreement, accepted by the Agent, and
 
(v) the processing fees described below shall have been paid.
 
From and after the date that the Agent accepts such Lender Assignment Agreement,
(x) the Assignee Lender thereunder shall be deemed automatically to have become
a party hereto and to the extent that rights and obligations hereunder have been
assigned and delegated to such Assignee Lender in connection with such Lender
Assignment Agreement, shall have the rights and obligations of a Lender
hereunder and under the other Loan Documents, and (y) the assignor Lender, to
the extent that rights and obligations hereunder have been assigned and
delegated by it in connection with such Lender Assignment Agreement, shall be
released from its obligations hereunder and under the other Loan Documents.
Within five Business Days after its receipt of notice that the Agent has
received an executed Lender Assignment Agreement, the Borrower shall execute and
deliver to the Agent (for delivery to the relevant Assignee Lender) a new Note
evidencing such Assignee Lender’s assigned Loans and Revolving Commitment and,
if the assignor Lender has retained Loans and a Revolving Commitment hereunder,
a replacement Note in the principal amount of the Loans and Revolving Commitment
retained by the assignor Lender hereunder (such Note to be in exchange for, but
not in payment of, that Note then held by such assignor Lender). Each such Note
shall be dated the date of the predecessor Note. The assignor Lender shall mark
the predecessor Note “exchanged” and deliver it to the Borrower. Accrued
interest on that part of the predecessor Note evidenced by the new Note, and
accrued fees, shall be paid as provided in the Lender Assignment Agreement.
Accrued interest on that part of the predecessor Note evidenced by the
replacement Note shall be paid to the assignor Lender. Accrued interest and
accrued fees shall be paid at the same time or times provided in the predecessor
Note and in this Agreement. Such assignor Lender or such Assignee Lender must
also pay a processing fee to the Agent upon delivery of any Lender Assignment
Agreement in the amount of $3,500. Any attempted assignment and delegation not
made in accordance with this Section 10.11.1 shall be null and void.
 
75

--------------------------------------------------------------------------------


SECTION 10.11.2   Participations. Any Lender may at any time sell to one or more
commercial banks or other Persons (each of such commercial banks and other
Persons being herein called a “Participant”) participating interests in any of
the Loans, its Revolving Commitment, or other interests of such Lender
hereunder; provided, however, that:
 
(i) no participation contemplated in this Section 10.11 shall relieve such
Lender from its Revolving Commitment or its other obligations hereunder or under
any other Loan Document,
 
(ii) such Lender shall remain solely responsible for the performance of its
Revolving Commitment and such other obligations,
 
(iii) the Borrower and the Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents,
 
(iv) no Participant, unless such Participant is an Affiliate of such Lender, or
is itself a Lender, shall be entitled to require such Lender to take or refrain
from taking any action hereunder or under any other Loan Document, except that
such Lender may agree with any Participant that such Lender will not, without
such Participant’s consent, take any actions of the type described in clause (b)
or (c) of Section 10.1, and
 
(v) the Borrower shall not be required to pay any amount under Section 4.6 that
is greater than the amount which it would have been required to pay had no
participating interest been sold.
 
The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.3, 4.4, 4.5, 4.6, 4.8, 4.9, 10.3 and 10.4, shall be considered a
Lender.
 
SECTION 10.11.3   Confidentiality. The Lenders shall hold all non-public
information (which has been identified as such by Borrower) obtained pursuant to
the requirements of this Agreement in accordance with their customary procedures
for handling confidential information of this nature and in accordance with safe
and sound banking practices and in any event may make disclosure to any of their
examiners, Affiliates, outside auditors, counsel and other professional advisors
in connection with this Agreement or as reasonably required by any bona fide
transferee, participant or assignee or as required or requested by any
governmental agency or representative thereof or pursuant to legal process;
provided, however, that:
 
(i) unless specifically prohibited by applicable law or court order, each Lender
shall notify the Borrower of any request by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information;
 
76

--------------------------------------------------------------------------------


(ii) prior to any such disclosure pursuant to this Section 10.12, each Lender
shall require any such bona fide transferee, participant and assignee receiving
a disclosure of non-public information to agree in writing:
 
(1) to be bound by this Section 10.12; and
 
(2) to require such Person to require any other Person to whom such Person
discloses such non-public information to be similarly bound by this Section
10.12; and
 
(iii) except as may be required by an order of a court of competent jurisdiction
and to the extent set forth therein, no Lender shall be obligated or required to
return any materials furnished by any Credit Party.
 
(iv) to the extent necessary to comply with HIPAA, the Lenders and Borrower and
each of the other Credit Parties that is a "covered entity" under HIPAA shall
execute a Business Associate Agreement pursuant to HIPAA attached hereto as
Exhibit L, to protect the Borrower’s disclosure of individually identifiable
health information to the Lenders.
 
SECTION 10.12   Other Transactions. Nothing contained herein shall preclude the
Agent or any other Lender from engaging in any transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Borrower or
any of its Affiliates in which Borrower or such Affiliate is not restricted
hereby from engaging with any other Person.
 
SECTION 10.13   Amendment and Restatement. 
 
On the Fifth Amended and Restated Effective Date, the Original Credit Agreement
(as previously amended, restated or otherwise modified including in connection
with the Fourth Amended and Restated Credit Agreement) shall be amended,
restated and superseded in its entirety. The parties hereto acknowledge and
agree that (i) this Agreement, any Notes delivered pursuant hereto and the other
Loan Documents executed and delivered in connection herewith do not constitute a
novation, payment and reborrowing, or termination of the "Obligations" (as
defined in the Original Credit Agreement (as previously amended, restated or
otherwise modified including in connection with the Fourth Amended and Restated
Credit Agreement)) under the Original Credit Agreement (as previously amended,
restated or otherwise modified including in connection with the Fourth Amended
and Restated Credit Agreement) as in effect prior to the Fifth Amended and
Restated Effective Date; (ii) such "Obligations" are in all respects continuing
with only the terms thereof being modified as provided in this Agreement; (iii)
the Liens as granted under the Collateral Documents securing payment of such
"Obligations" are in all respects continuing and in full force and effect and
secure the payment of the Obligations (as defined in this Agreement) and are
hereby fully ratified and affirmed; and (iv) upon the effectiveness of this
Agreement all loans and letters of credit outstanding under the Original Credit
Agreement (as previously amended, restated or otherwise modified including in
connection with the Fourth Amended and Restated Credit Agreement) immediately
before the effectiveness of this Agreement will be part of the Loans and Letters
of Credit hereunder on the terms and conditions set forth in this Agreement.
Without limitation of the foregoing, Borrower hereby fully and unconditionally
ratifies and affirms all Collateral Documents and agrees that all collateral
granted thereunder shall from and after the Fifth Amended and Restated Effective
Date secure all Obligations hereunder.
 
77

--------------------------------------------------------------------------------


Notwithstanding the modifications effected by this Agreement of the
representations, warranties and covenants of the Loan Parties contained in the
Original Credit Agreement (as previously amended, restated or otherwise modified
including in connection with the Fourth Amended and Restated Credit Agreement),
Borrower acknowledges and agrees that any causes of action or other rights
created in favor of any Lender and its successors arising out of the
representations and warranties of any Credit Party contained in or delivered
(including representations and warranties delivered in connection with the
making of the loans or other extensions of credit thereunder) in connection with
the Original Credit Agreement (as previously amended, restated or otherwise
modified including in connection with the Fourth Amended and Restated Credit
Agreement) or any other Loan Document executed in connection therewith shall
survive the execution and delivery of this Agreement, provided, further, that
the Obligations under the other Loan Documents shall also continue in full force
and effect including, without limitation, the Obligations of each Credit Party
pursuant to the Collateral Documents. All indemnification obligations of each
Credit Party pursuant to the Original Credit Agreement (as previously amended,
restated or otherwise modified including in connection with the Fourth Amended
and Restated Credit Agreement) (including any arising from a breach of the
representations thereunder) shall survive the amendment and restatement of the
Original Credit Agreement (as previously amended, restated or otherwise modified
including in connection with the Fourth Amended and Restated Credit Agreement)
pursuant to this Agreement.
 
On and after the Fifth Amended and Restated Effective Date, (i) each reference
in the Loan Documents to the "Credit Agreement", "thereunder", "thereof" or
similar words referring to the Credit Agreement shall mean and be a reference to
this Agreement and (ii) each reference in the Loan Documents to a "Note" shall
mean and be a Note as defined in this Agreement.
 
SECTION 10.14   Forum Selection and Consent to Jurisdiction. ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE AGENT, THE LENDERS OR ANY CREDIT
PARTY SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF
ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY
IN CONNECTION WITH SUCH LITIGATION. BORROWER FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF ILLINOIS. THE BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT THE
BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, EACH SUCH CREDIT PARTY HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.
 
78

--------------------------------------------------------------------------------


SECTION 10.15   Waiver of Jury Trial. THE AGENT, THE LENDERS AND THE BORROWER
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF THE AGENT, THE LENDERS OR THE BORROWER. THE BORROWER ACKNOWLEDGES AND
AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION
(AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY)
AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENT AND THE LENDERS
ENTERING INTO THIS AGREEMENT AND EACH SUCH OTHER LOAN DOCUMENT.
 
SECTION 10.16   USA Patriot Act Notice. 
 
Each of the Agent and each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law on October 26, 2001)) (the “Patriot Act”), each of the Agent and each
Lender is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow the Lender to identify the Borrower in
accordance with the Patriot Act.




* * *


79

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
 
NOVAMED, INC.
 
By: /s/ Scott T. Macomber
Title: EVP and CFO
 
NATIONAL CITY BANK OF THE MIDWEST,
Individually as a Lender, as Letter of Credit
Issuer and as Agent
By: /s/ James M. Kershner
Title: Vice President
 
LASALLE BANK NATIONAL ASSOCIATION 
Individually as a Lender
By: /s/ Sam L. Dendrinos
Title: First Vice President
 
THE NORTHERN TRUST COMPANY 
Individually as a Lender
By: /s/ Matthew Anderson
Title: Second Vice President


ASSOCIATED BANK, N.A.
Individually as a Lender
By /s/ Viktor Gottlieb
Title: Corporate Banking


CHARTER ONE BANK
Individually as a Lender
By /s/ Craig Brzezinski
Title: Vice President



--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
 

SCHEDULE 1  -- Original Closing Date Stockholders SCHEDULE 2   -- Agreed EBITDA
Formula SCHEDULE 6.3  -- Approvals SCHEDULE 6.8  -- Subsidiaries SCHEDULE 6.10
 -- Tax Matters SCHEDULE 6.17  -- Existing Indebtedness SCHEDULE 6.18  --
Service Agreements; Employment Agreements SCHEDULE 6.21   -- Required
Certificates SCHEDULE 7.1.4   -- Insurance SCHEDULE 7.2.3  -- Existing Liens
SCHEDULE 7.2.5  -- Existing Investments  SCHEDULE 7.2.8  -- Subsidiaries to be
Dissolved SCHEDULE 10.1  -- Commitment Percentages SCHEDULE 10.2  -- Notice
Information        EXHIBIT A   Form of Note EXHIBIT B   Form of Borrowing
Request EXHIBIT C   Form of Continuation/Conversion Notice EXHIBIT D   Form of
Lender Assignment Agreement EXHIBIT E   Form of Guaranty EXHIBIT F-1   Form of
Borrower Pledge Agreement EXHIBIT F-2   Form of Guarantor Pledge Agreement
EXHIBIT G-1   Form of Borrower Security Agreement  EXHIBIT G-2      Form of
Guarantor Security Agreement EXHIBIT H   Form of Opinion of Counsel to the
Borrower EXHIBIT I   Form of Reaffirmation of Collateral Documents EXHIBIT J  
Form of Adjusted Equity ownership EBITDA Certificate EXHIBIT K   Permitted Asset
Dispositions

 
* NovaMed, Inc. agrees to furnish supplementally a copy of any omitted schedule
to the Securities and Exchange Commission upon request.
 